Exhibit 10.1
 
 
Execution copy




DATED                                                      2016








XINDA HOLDING (HK) COMPANY LIMITED
(as Borrower)


THE COMPANIES NAMED HEREIN
(as Original Guarantors)


STANDARD CHARTERED BANK (HONG KONG) LIMITED
(as Mandated Lead Arranger and Bookrunner)


THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN
(as Original Lenders)


STANDARD CHARTERED BANK (HONG KONG) LIMITED
(as Facility Agent)


and


STANDARD CHARTERED BANK (HONG KONG) LIMITED
(as Security Agent)




________________________________


FACILITY AGREEMENT
relating to
US$180,000,000 Term Loan Facility
________________________________






Baker & McKenzie
14th Floor, Hutchison House
Hong Kong
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
CLAUSE
PAGE
1.
Definitions And Interpretation
1
2.
The Facility
20
3.
Purpose
21
4.
Conditions Of Utilisation
22
5.
Utilisation
25
6.
Repayment
26
7.
Prepayment And Cancellation
26
8.
Interest
29
9.
Interest Periods
30
10.
Changes To The Calculation Of Interest
31
11.
Fees
32
12.
Tax Gross Up And Indemnities
32
13.
Increased Costs
35
14.
Mitigation By The Lenders
37
15.
Other Indemnities
38
16.
Costs And Expenses
40
17.
Guarantee And Indemnity
41
18.
Representations
44
19.
Information Undertakings
52
20.
Financial Covenants
58
21.
General Undertakings
60
22.
Events Of Default
69
23.
Changes To The Lenders
73
24.
Disclosure Of Information
79
25.
Changes To The Obligors
81
26.
Role Of The Facility Agent And The Mandated Lead Arranger And Bookrunner
82
27.
Sharing Among The Finance Parties
97
28.
Payment Mechanics
99
29.
Set-Off
102

 
 
 
 
 

--------------------------------------------------------------------------------

 
30.
Notices
102
31.
Calculations And Certificates
105
32.
Partial Invalidity
106
33.
Remedies And Waivers
106
34.
Amendments And Waivers
106
35.
Counterparts
107
36.
Governing Law
107
37.
Enforcement
108
 
 
 
SCHEDULE 1 The Original Lenders
109
 
 
 
SCHEDULE 2
 
 
 
Part I  Conditions Precedent
110
 
Part II  Conditions Precedent Required To Be  Delivered By An Additional
Guarantor
113
 
 
 
SCHEDULE 3
 
 
 
Part I  Form Of Utilisation Request
115
 
Part II  Selection Notice
117
 
Part III  Form Of Accession Letter
118
 
 
 
SCHEDULE 4 Form Of Transfer Certificate
120
     SCHEDULE 5 Form Of Compliance Certificate 123      SCHEDULE 6 Form Of
Subordination Deed 124     SCHEDULE 7 Corporate Structure Chart 125    
SIGNATURE PAGE 126
 
 
 




--------------------------------------------------------------------------------

THIS AGREEMENT is dated  2016 and made between:

(1) XINDA HOLDING (HK) COMPANY LIMITED (company no. 1241699), a company
incorporated with limited liability under the laws of Hong Kong with its
registered office at Room 5213, 52/F., The Center, 99 Queen's Road Central, Hong
Kong as borrower (the "Borrower");

(2) CHINA XD PLASTICS COMPANY LIMITED, a corporation with entity no.
E0840002005-5 and NV business ID no. NV20051756200 established under the laws of
the State of Nevada, the United States of America with shares listed on NASDAQ
(ticker: CXDC.NASDAQ) (the "Parent Guarantor"); FAVOR SEA LIMITED (輝海有限公司), a
BVI business company incorporated with limited liability under the laws of the
British Virgin Islands whose registered office is at P.O. Box 438, Road Town,
Tortola, British Virgin Islands (the "Guarantor B"); XINDA (HK) TRADING COMPANY
LIMITED (company no. 2047381), a company incorporated with limited liability
under the laws of Hong Kong with its registered office at Room 5213, 52/F., The
Center, 99 Queen's Road Central, Hong Kong (the "Guarantor C"); AL COMPOSITES
MATERIALS FZE, a Jebel Ali Free Zone establishment incorporated under the
Implementing Regulations No. 1/92 pursuant to Dubai Law No. 9 of 1992 with its
registered office at Plot No. S31004 and warehouse number RA07BB01 Jebel Ali
Free Zone, P.O. Box No. 263105, Emirate of Dubai, United Arab Emirates (the
"Guarantor D"), all as original guarantors (the "Original Guarantors");

(3) STANDARD CHARTERED BANK (HONG KONG) LIMITED as mandated lead arranger and
bookrunner (the "Mandated Lead Arranger and Bookrunner");

(4) THE BANKS AND OTHER FINANCIAL INSTITUTIONS listed in Schedule 1 (The
Original Lenders) as lenders (the "Original Lenders");

(5) STANDARD CHARTERED BANK (HONG KONG) LIMITED as agent of the Finance Parties
(other than itself) (the "Facility Agent"); and

(6) STANDARD CHARTERED BANK (HONG KONG) LIMITED as security agent in respect of
the Security Documents for itself and other Finance Parties (the "Security
Agent" and such expression includes any of its delegates or co-security agent,
if applicable).

IT IS AGREED as follows:
1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement:
"Accession Date" means the date on which an Accession Letter is dated.
 
1

--------------------------------------------------------------------------------

 
"Accession Letter" means a letter substantially in the form set out in Part III
of Schedule 3 (Requests).
"Account Bank" means Standard Chartered Bank (Hong Kong) Limited.
"Account Charge" means the charge entered or to be entered into by the Borrower
and the Security Agent whereby the Borrower grants Security to the Security
Agent for the benefit of the Finance Parties over the DSRA.
"Additional Guarantor" means a company which becomes an Additional Guarantor in
accordance with Clause 25.2 (Accession as Additional Guarantor).
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"APLMA" means the Asia Pacific Loan Market Association Limited.
"Assignment of Loans" means the deed of assignment of loans made or to be made
by the Borrower (as assignor) in favour of the Security Agent with respect to
all the rights and interests of the Borrower under or in connection with its
present and future intercompany loans advanced from time to time by the Borrower
to any other member of the Group.
"Applicable GAAP" means:

(a) in relation to the Borrower, HK GAAP; or

 

(b) in relation to the Parent Guarantor, US GAAP; or

 

(c) in relation to each other Guarantor, the generally accepted accounting
principles of the jurisdiction or the principal place of business of that
Guarantor.

"Assignment Agreement" means an agreement substantially in a recommended form of
the APLMA or any other form agreed between the relevant assignor, assignee and
the Facility Agent.
"Authorisation" means:

(a) an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or

(b) in relation to anything which will be fully or partly prohibited or
restricted by law if a Governmental Agency intervenes or acts in any way within
a specified period after lodgement, filing, registration or notification, the
expiry of that period without intervention or action.

 
 
2

--------------------------------------------------------------------------------

 
"Availability Period" means the period from and including the date of this
Agreement up to and including the earlier of (a) the date which falls three (3)
months thereafter and (b) the day on which the Available Facility is reduced to
zero under the terms of this Agreement.
"Available Commitment" means at any time, a Lender's Commitment minus:

(a) the aggregate amount of its participations in any outstanding Loans; and

(b) in relation to any proposed Utilisation, the aggregate amount of its
participations in any Loan that is due to be made on or before the proposed
Utilisation Date.

"Available Facility" means, at any time, the aggregate for the time being of
each of the Lenders' Available Commitments.
"Break Costs" means the amount (if any) by which:

(a) the interest which a Lender should have received pursuant to the terms of
this Agreement for the period from the date of receipt of all or any part of the
principal amount of a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount of that
Loan or Unpaid Sum received been paid on the last day of that Interest Period;

exceeds:

(b) the amount of interest which that Lender would be able to obtain by placing
an amount equal to the principal amount of that Loan or Unpaid Sum received by
it on deposit with a leading bank in the London interbank market for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the current Interest Period.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Hong Kong and in relation to a day for
payment or purchase of US Dollars, New York.
"BVI" means the British Virgin Islands.
"Change of Control" occurs when:

(a) Mr. Han (i) is no longer the single largest beneficial owner of the Parent
Guarantor (whilst the term "beneficial owner" is as defined in Section 13(d) of
the Securities Exchange Act of 1934 of the United States, as amended from time
to time, and the rules and regulations thereunder) or (ii) no longer
beneficially owns not less than 35% of the entire issued share capital of the
Parent Guarantor;

 
 
3

--------------------------------------------------------------------------------

 

(b) the Parent Guarantor is no longer the direct beneficial owner of the entire
issued share capital of Guarantor B;

(c) the Guarantor B is no longer the direct beneficial owner of the entire
issued share capital of the Borrower;

(d) the Borrower is no longer the direct beneficial owner of the entire issued
share capital of Guarantor C;

(e) the Borrower is no longer the direct beneficial owner of the entire issued
share capital of Guarantor D;

(f) the Borrower is no longer the beneficial owner of the entire equity
interests and registered capital of HLJ Xinda; or

(g) the Borrower is no longer the beneficial owner of the entire equity
interests and registered capital of Sichuan Xinda.

"Charged Property" means all of the assets of any or all of the Obligors which
from time to time are, or are expressed to be, the subject of the Transaction
Security.
"Code" means the US Internal Revenue Code of 1986.
"Commitment" means:

(a) in relation to an Original Lender, the amount in US Dollars set opposite its
name under the heading "Commitment" in Schedule 1 (The Original Lenders) and the
amount in US Dollars of any other Commitment transferred to it under this
Agreement; and

(b) in relation to any other Lender, the amount of any Commitment in US Dollars
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Compliance Certificate" means a certificate delivered pursuant to Clause 19.2
(Compliance Certificate) and signed by a director of the Parent Guarantor
substantially in the form set out in Schedule 5 (Form of Compliance
Certificate).
"Confidential Information" means all information relating to the Borrower, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

(a) any member of the Group or any of its advisers; or

 
 
4

--------------------------------------------------------------------------------

 

(b) another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

(i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 24 (Disclosure of information); or

(ii) is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii) is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

"Deal Site" has the meaning given to it in Clause 30.4 (Use of a Deal Site by
the Facility Agent).
"Default" means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under any Finance Document
or any combination of any of the foregoing) be an Event of Default.
"Disruption Event" means either or both of:

(a) a material disruption to the payment systems of an Obligor or to the
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

(i) from performing its payment obligations under the Finance Documents; or

 
 
5

--------------------------------------------------------------------------------

 

(ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either case) is not caused by, and is beyond the control of the
Party whose operations are disrupted.
"DSRA" means the Borrower's US Dollar account opened and maintained with the
Account Bank numbered 44717997696 into which the Interest Reserve Amount is to
be paid.
"Environmental Claim" means any claim, proceeding or investigation by any person
in respect of any Environmental Law.
"Environmental Law" means any applicable law in any jurisdiction in which a
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.
"Environmental Licence" means any Authorisation and the filing of any
notification, report or assessment required under any Environmental Law for the
operation of the business of a member of the Group conducted on or from the
properties owned or used by such member of the Group.
"Event of Default" means any event or circumstance specified as such in
Clause 22 (Events of Default).
"Facility" means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).
"Facility Office" means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
"FATCA" means:

(a) sections 1471 to 1474 of the Code or any associated regulations;

(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c) any agreement pursuant to the implementation of any treaty, law or
regulation referred to in paragraphs (a) or (b) above with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction.

 
6

--------------------------------------------------------------------------------

 
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the relevant Parties setting out any of the fees referred to
in Clause 11 (Fees).
"Final Maturity Date" means the day which falls twenty-four (24) Months after
the first Utilisation Date.
"Finance Documents" means collectively, this Agreement, the Fee Letters, the
Security Documents, any Utilisation Request and any other document designated as
such by the Facility Agent and the Borrower.
"Finance Party" means a Transaction Agent, the Mandated Lead Arranger and
Bookrunner or a Lender.
"Financial Indebtedness" means, any indebtedness for or in respect of:

(a) moneys borrowed;

(b) any amount raised by acceptance under any acceptance credit facility;

(c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Applicable GAAP, be treated as a
finance or capital lease;

(e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

(f) any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

(h) shares which are expressed to be redeemable (except at the option of the
issuer) prior to the Final Maturity Date (except in the case of the Parent
Guarantor, its series D preferred stock which entitles the holders thereof for
an early redemption upon the occurrence of certain triggering event(s) specified
thereunder provided that no such triggering event has occurred prior to the
Final Maturity Date);

 
 
7

--------------------------------------------------------------------------------

 

(i) any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(j) the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (h) above.

"Governmental Agency" means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under statute).
"Group" means the Parent Guarantor and its Subsidiaries from time to time.
"Group Structure Chart" means the group structure chart in Schedule 7 (Corporate
Structure Chart) as may be updated from time to time in accordance with
paragraph (c)(i) of Clause 19.1 (Financial statements).
"Guarantor" means an Original Guarantor or an Additional Guarantor.
"Hedging Facility" means any hedging arrangement, agreement and/or facility
entered or to be entered into by the Borrower (at its sole discretion) for the
purpose of hedging any foreign exchange rate and/or interest rate fluctuation
risk or exposure under or in connection with the Facility or otherwise in
connection with the Finance Documents.
"HLJ XDCM" means 黑龙江鑫达复合材料有限公司(Hei Long Jiang Xinda Composite Material Company
Limited), a company incorporated under the laws of the PRC with its legal
address at 哈尔滨经开区南部新城东起新雨路西至新丰路北起江南中环路规划用地界线.
"HLJ Xinda" means 黑龙江鑫达企业集团有限公司(Hei Long Jiang Xinda Enterprise Group Company
Limited), a company incorporated under the laws of the PRC with its legal
address at 哈尔滨经开区哈平路集中区大连北路9号.
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China.
"Indirect Tax" means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
"Intellectual Property" means:

(a) any patents, trade marks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, knowhow and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and

 
8

--------------------------------------------------------------------------------

 

(b) the benefit of all applications and rights to use such assets of each member
of the Group (which may now or in the future subsist).

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
"Interest Reserve Amount" means, at any time, the aggregate amount of accrued
interest on all the Loans which is payable by the Borrower in the then next 3
Months' period.
"Interpolated Rate" means in relation to the applicable LIBOR for any Loan or
Unpaid Sum, the rate (rounded upwards to four decimal places) which results from
interpolating on a linear basis between:

(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan or Unpaid
Sum; and

(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan or Unpaid Sum,

each as of 11:00 a.m. (London time) on the Quotation Day for US Dollars.
"Intra-Group Indebtedness" means any loans owed by the Borrower to any of its
shareholders, any of its Affiliates or any other member of the Group.
"JAFZA" means the Jebel Ali Free Zone Authority of the United Arab Emirates.
"Lender" means:

(a) any Original Lender; and

(b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 22 (Changes to the Parties),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"LIBOR" means, in relation to a Loan or Unpaid Sum, in each case, as denominated
in US Dollars:

(a) the applicable Screen Rate; or

 
9

--------------------------------------------------------------------------------

 

(b) (if a Screen Rate is available for the currency of that Loan or Unpaid Sum
but is not available for the Interest Period of that Loan or Unpaid Sum
(provided that a Screen Rate is available for both a period longer and a period
shorter than the Interest Period for that Loan or Unpaid Sum)) the Interpolated
Rate; or

(c) if no Screen Rate is available for US Dollars of that Loan or Unpaid Sum or
if no Screen Rate is available for both a period longer and a period shorter
than the Interest Period of that Loan or Unpaid Sum, the Reference Bank Rate,

as at 11:00 a.m. (London time) on the Quotation Day for the offering of deposits
in US Dollars and for a period comparable to the Interest Period for that Loan
or Unpaid Sum and if any such rate is below zero, LIBOR will be deemed to be
zero.
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
"London Business Day" means a day (other than Saturday or Sunday or a public
holiday) on which commercial banks are open for general business in London.
"Majority Lenders" means:

(a) if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate at least 66⅔% of the Total Commitments as of the date of
this Agreement (or, if the Total Commitments have been reduced to zero,
aggregated at least 66⅔% of the Total Commitments immediately prior to the
reduction); or

(b) at any other time, a Lender or Lenders whose participations in the Loans
then outstanding aggregate at least 66⅔% of all the Loans then outstanding.

"Margin" means 2.60 per cent. per annum.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) or prospects of any
Obligor or the Group taken as a whole; (b) the ability of any Obligor to perform
its obligations under the Finance Documents to which it is a party; or (c) the
validity or enforceability of or the effectiveness or ranking of any Security
granted or purported to be granted pursuant to any Finance Document or the
rights or remedies of any Finance Party under any Finance Document provided that
the business loss suffered by Guarantor B in connection with Financial
Indebtedness under the Notes as shown or to be shown in any financial statements
of Guarantor B which will be refinanced in full by 29 August 2016 (by the
proceeds of the first Loan) shall not be considered as a Material Adverse Effect
under paragraph (a) above.
 
 
10

--------------------------------------------------------------------------------

 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a) subject to paragraph (c) below, if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b) if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

(c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will apply only to the last Month of any period.
"Mr. Han" means Mr. Han Jie (韩杰), holder of PRC identity card no. E24056862.
"New Lender" has the meaning given to that term in Clause 23 (Changes to the
Lenders).
"Notarised Share Charge (Guarantor D)" means a share pledge (governed by UAE
law) to be entered into between the Borrower (as chargor), the Guarantor D (as
company) and the Security Agent and notarised before a UAE notary public, with
respect to the entire issued share capital of Guarantor D, substantially in the
form of the Original Share Charge (Guarantor D).
"Notes" means the US$150 million 5-year fixed rate senior notes due 2019 issued
by Guarantor B on 4 February 2014.
"Obligors" means the Borrower, any Guarantor, any chargor under any Share Charge
and any person other than the Borrower which has provided or subsequently
provides a guarantee of or security for all or any part of the Borrower's
obligations under this Agreement and "Obligor" means each one of them.
"Obligors' Agent" shall have the meaning ascribed to it in Clause 2.3 (Obligors'
Agent).
"Offshore Subsidiary" means a Subsidiary of the Parent Guarantor which is
incorporated outside the PRC.
"Original Financial Statements" means:

(a) in relation to the Parent Guarantor, its audited consolidated financial
statements for its financial year ended 31 December 2015; and

 
11

--------------------------------------------------------------------------------

 

(b) in relation to each of the Borrower and the Original Guarantors (other than
the Parent Guarantor), its its unaudited unconsolidated financial statements for
its financial year ended 31 December 2015.

"Original Obligor" means the Borrower or an Original Guarantor.
"Original Share Charge (Guarantor D)" shall have meaning ascribed to it in
paragraph (a) of Clause 4.4 (Conditions subsequent).
"Party" means a party to this Agreement.
"Permitted Financial Indebtedness" means:

(a) any Financial Indebtedness arising under any Finance Document (or any
refinancing thereof or any Hedging Facility);

(b) any Financial Indebtedness incurred or to be incurred by any member of the
Group for working capital or capital expenditure purposes;

(c) any Financial Indebtedness arising under any loan owed by a member of the
Group to a member of the Group;

(d) any Financial Indebtedness with respect to trade credit extended by any
supplier of any member of the Group to that member of the Group on arm's length
commercial terms and in the ordinary course of its trading business, or letter
of credit, performance bonds or bankers' acceptance notes or similar instruments
incurred in the ordinary course of business;

(e) any Financial Indebtedness arising under any guarantee or indemnity to the
extent permitted to be given under paragraph (b) of Clause 21.7 (Loans and
guarantees);

(f) any Financial Indebtedness of any person, the shares of which are acquired
by a member of the Group and becomes a member of the Group after the date of
this Agreement but is incurred by that person under arrangements in existence as
of the date of the completion of such acquisition and has not incurred or
increased in contemplation of such acquisition;

(g) any Financial Indebtedness incurred by any member of the Group pursuant to
hedging obligations incurred solely for protection such member of the Group from
fluctuations in interest rates, currencies or the price of commodities and not
for speculation;

(h) any Financial Indebtedness of any member of the Group as in existence as of
the date of this Agreement and the refinancing thereof;

 
12

--------------------------------------------------------------------------------

 

(i) any Financial Indebtedness incurred for financing any investment or
acquisition of any company, business, asset or business undertaking to the
extent such investment or acquisition is permitted to be made under the terms of
this Agreement; or

(j) any Financial Indebtedness incurred with the prior consent of the Majority
Lenders.

"PRC" means the People's Republic of China which for the purpose of this
Agreement, excluding Hong Kong and Macau Special Administrative Regions and
Taiwan.
"PRC GAAP" means the generally accepted accounting principles in the PRC.
"Quotation Day" means in relation to any period for which an interest rate of a
Loan is to be determined, the second London Business Day prior to the first day
of that period.
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in the London interbank market in US Dollars and for the relevant period,
were it to do so by asking for and then accepting interbank offers for deposits
in reasonable market size in US Dollars and for that period.
"Reference Banks" means the principal London offices of such banks appointed by
the Facility Agent in consultation with the Borrower.
"Registrar" shall have the meaning ascribed to it in paragraph (c) of Clause 4.4
(Conditions subsequent).
"Relevant Jurisdictions" means, in relation to an Obligor:

(a) its jurisdiction of incorporation;

(b) any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

(c) any jurisdiction where it conducts its business; and

(d) the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

"Repayment Date" shall have the meaning ascribed to it in Clause 6.1 (Repayment
of Loans).
"Repayment Instalment" shall have the meaning ascribed to it in Clause 6.1
(Repayment of Loans).
 
 
13

--------------------------------------------------------------------------------

 
"Repeating Representations" means each of the representations set out in Clauses
18.1 (Status) to 18.6 (Governing Law and Enforcement), Clause 18.9 (No Default)
to Clause 18.13 (Pari passu ranking), Clause 18.15 (Authorised Signatures),
Clause 18.18 (No Sanction), Clause 18.19 (No Immunity), Clause 18.22 (Ownership
of assets and title), Clause 18.25 (Intellectual Property) and Clause 18.26
(Anti-Money Laundering, anti-bribery and corruption).
"Restricted Party" means a person that is:

(a) listed on, or owned or controlled by a person listed on, or acting on behalf
of a person listed on, any Sanctions List;

(b) located in, incorporated under the laws of, or owned or (directly or
indirectly) controlled by, or acting on behalf of, a person located in or
organized under the laws of a country or territory that is the target of
country-wide or territory-wide Sanctions; or

(c) otherwise a target of Sanctions ("target of Sanctions" signifying a person
with whom a US person or other national of a Sanctions Authority would be
prohibited or restricted by law from engaging in trade, business or other
activities).

"Sanctions" means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (a) the United States
government; (b) the United Nations; (c) the European Union (d) the United
Kingdom; (e) Hong Kong; or (f) the respective governmental institutions and
agencies of any of the foregoing, including, the Office of Foreign Assets
Control of the US Department of Treasury ("OFAC"), the United States Department
of State, and Her Majesty's Treasury ("HMT") (together the "Sanctions
Authorities").
"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designation made by, any of the
Sanctions Authorities.
"Screen Rate" means the London interbank offered rate administrated by the ICE
Benchmark Administration Limited (or any other person which takes over the
administration of such rate) for US Dollars deposits for the relevant period
displayed on the Reuters Screen Page "LIBOR01" (or any other designation or
successor of such page which may from time to time replace that designation or
such page).  If the agreed page or service is replaced or ceases to be
available, the Facility Agent may, after consultation with the Borrower and the
Lenders, specify another page or service displaying the appropriate rate.
 
14

--------------------------------------------------------------------------------

 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Security Documents" means collectively:

(a) the Account Charge;

(b) the Assignment of Loans;

(c) the Share Charges;

(d) any Subordination Deed; and

(e) any other document or instrument that may at any time constitute or be given
as security for any of the obligations or liabilities pursuant to or in
connection with any Finance Document.

"Security Perfection Requirements" means the making of the appropriate
registrations of, and the obtaining of any necessary Authorisation and taking of
all other actions in respect of, the Security created by the Security Documents,
as contemplated by any legal opinion delivered pursuant to Clause 4 (Conditions
of Utilisation) or required by the terms of the relevant Security Documents.
"Selection Notice"  means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).
"Share Charge (Borrower)" means a share charge (governed by Hong Kong law) made
or to be made between Guarantor B (as chargor) and the Security Agent with
respect to the entire issued share capital of the Borrower.
"Share Charge (Guarantor B)" means a share pledge (governed by Hong Kong law)
made or to be made between the Parent Guarantor (as chargor) and the Security
Agent with respect to the entire issued share capital of Guarantor B.
"Share Charge (Guarantor C)" means a share charge (governed by Hong Kong law)
made or to be made between the Borrower (as chargor) and the Security Agent with
respect to the entire issued share capital of Guarantor C.
"Share Charge (Guarantor D)" means a share pledge (governed by UAE law) made or
to be made between the Borrower (as chargor), the Guarantor D (as company) and
the Security Agent with respect to the entire issued share capital of Guarantor
D, such expression may if the context of a Finance Document permits, means or
includes the Notarised Share Charge (Guarantor D) as applicable or the Original
Share Charge (Guarantor D).
 
 
15

--------------------------------------------------------------------------------

 
"Share Charges" means collectively, the Share Charge (Borrower), the Share
Charge (Guarantor B), the Share Charge (Guarantor C) and the Share Charge
(Guarantor D).
"Sichuan Xinda" means 四川鑫达企业集团有限公司(Sichuan Xinda Enterprise Group Company
Limited), a company incorporated under the laws of the PRC with its legal
address at 四川省南充市潆华工业园区华荣路.
"Subordinated Indebtedness" shall have the meaning ascribed to it in
Clause 21.12 (Intra-Group Indebtedness).
"Subordinated Lenders" means the Guarantor B and any other person which is
required under the provisions of paragraph (a) of Clause 21.12 (Intra-Group
Indebtedness) to enter into a Subordination Deed with the Borrower (as borrower)
and the Security Agent and "Subordinated Lender" means any one of them.
"Subordination Deed" means the deed of subordination executed or to be executed
by a Subordinated Lender or Subordinated Lenders and the Borrower (as borrower)
with the Security Agent substantially in the form set out in Schedule 6 (Form of
Subordination Deed).
"Subsidiary" means in relation to any company or corporation, a company or
corporation:

(a) which is controlled, directly or indirectly, by the first mentioned company
or corporation;

(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

(c) which is a Subsidiary of another Subsidiary of the first mentioned company
or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of the majority of its board of
directors or equivalent body.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Total Commitments" means the aggregate of the Commitments being US$180,000,000
as at the date of this Agreement.
"Total Tangible Assets" means the amount of "Total Assets" as indicated in the
then latest consolidated financial statements of the Group as delivered to the
Facility Agent pursuant to the terms of this Agreement but deducting (to the
extent included) any amount of "Goodwill" and "Intangible Assets" as indicated
in such consolidated financial statement of the Group.
 
 
16

--------------------------------------------------------------------------------

 
"Transaction Agent" means the Facility Agent or the Security Agent.
"Transaction Security" means the Security created or expressed to be created in
favour of any or all of the Finance Parties pursuant to or under any or all of
the Security Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.
"Transfer Date" means, in relation to an assignment or transfer pursuant to
Clause 23 (Changes to the Lenders), the later of:

(a) the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b) the date on which the Facility Agent executes the relevant Assignment
Agreement or Transfer Certificate.

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"US" means the United States of America.
"US GAAP" means the generally accepted accounting principles in the United
States.
"US Tax Obligor" means:

(a) the Borrower if it is resident for tax purposes in the US; or

(b) an Obligor some or all of whose payments under the Finance Documents are
from sources within the US for US federal income tax purposes.

"Utilisation" means a utilisation of the Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out in Part I
(Form of Utilization Request) of Schedule 3.

1.2 Construction

(a) Unless a contrary indication appears, any reference in this Agreement to:
 
17

--------------------------------------------------------------------------------

 

(i) the "Facility Agent", the "Mandated Lead Arranger and Bookrunner", any
"Finance Party", any "Lender", any "Obligor", the "Security Agent" or any
"Party" shall be construed so as to include its successors in title, permitted
assigns and permitted transferees;

(ii) "assets" includes present and future properties, revenues, business
shareholding interest, equity interest and rights of every description;

(iii) "arm's length basis" means in relation to transactions entered into by a
member of the Group that the terms thereof are no less favourable to such member
of the Group than could reasonably be expected to be obtained in a comparable
transaction with a person which is not an Affiliate of the Group;

(iv) any reference in this Agreement to an account or the DSRA shall also be
deemed to be a reference to any replacement account or sub-account of that
account or the DSRA and any account combined or consolidated with that account
or the DSRA from time to time;

(v) a "Finance Document" or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, novated or
supplemented;

(vi) "including" or "includes" means including or includes without limitation;

(vii) "indebtedness" includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

(viii) a company or business shall be treated as "controlled" by a person if
that person is able to direct the affairs or policies of that company and/or to
control the composition of the majority of the members of the board of directors
or equivalent body of that company and "management control" shall be construed
accordingly;

(ix) any "liability" incurred or suffered by the Security Agent arising out of
its capacity as Security Agent or otherwise in connection with any Finance
Document shall mean any loss, damage, cost, fee, charge, claim, demand, expense,
judgment, action, proceeding or other liability whatsoever (including, without
limitation, in respect of taxes, duties, levies, imposts and other charges) on
the part of or against the Security Agent and including any value added tax or
similar tax charged or chargeable in respect thereof and legal fees and expenses
on a full indemnity basis;

(x) a "person" includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality) or two or more
of the foregoing;

 
18

--------------------------------------------------------------------------------

 

(xi) a "month" means calendar month;

(xii) a Lender's "participation" in a Loan or Unpaid Sum includes an amount (in
the currency of such Loan or Unpaid Sum) representing the fraction or portion
(attributable to such Lender by virtue of the provisions of this Agreement) of
the total amount of such Loan or Unpaid Sum and the Lender's rights under this
Agreement in respect thereof;

(xiii) a "regulation" includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(xiv) a provision of law is a reference to that provision as amended or
re-enacted;

(xv) a time of day is, unless a contrary indication appears, a reference to
London time; and

(xvi) a "Clause" or a "Schedule" is a reference to a clause of or a schedule to
this Agreement.

(b) Words importing the plural shall include the singular and vice versa.
(c) Section, Clause and Schedule headings are for ease of reference only.

(d) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

(e) A Default (other than an Event of Default) is "continuing" if it has not
been remedied or waived. An Event of Default is "continuing" if it has not been
waived.

(f) Where this Agreement specifies an amount in a given currency (the "specified
currency") "or its equivalent", the "equivalent" is a reference to the amount of
any other currency which, when converted into the specified currency utilising
the Facility Agent's spot rate of exchange for the purchase of the specified
currency with that other currency at or about 11:00 a.m. on the relevant date,
is equal to the relevant amount in the specified currency.

1.3 Currency Symbols and Definitions

 
 
19

--------------------------------------------------------------------------------

 
"US Dollars" and "US$" means the lawful currency of the United States of America
for the time being.

1.4 Third party rights

(a) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party thereto has no right under Contracts (Rights of Third
Parties) Ordinance (Cap. 623 of the Laws of Hong Kong) (the "Third Parties
Ordinance")  to enforce or to enjoy the benefit of any term of any Finance
Document.

(b) Notwithstanding any term of any Finance Document, the consent of any third
person who is not a Party is not required to rescind or vary this Agreement at
any time.

(c) Any director, officer, employee, Affiliate or agent of any Finance Party
may, by virtue of the Third Parties Ordinance, rely on any provision of this
Agreement and/or any other Finance Documents which expressly confers rights on
that person.




2. THE FACILITY

2.1 The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in an aggregate amount equal to the Total
Commitments.

2.2 Finance Parties' rights and obligations

(a) The obligations of the Finance Parties under the Finance Documents are
several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

(b) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in
the Facility or its role under a Finance Document (including any such amount
payable to a Transaction Agent on its behalf) is a debt owing to that Finance
Party by that Obligor.

(c) A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents.

 
20

--------------------------------------------------------------------------------

 

2.3 Obligors' Agent

(a) Each Obligor party to this Agreement (other than the Borrower) by its
execution of this Agreement irrevocably appoints the Borrower (the "Obligors'
Agent") to act on its behalf as its agent in relation to the Finance Documents
and irrevocably authorises:

(i) the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to make such agreements and to effect the relevant amendments,
supplements and variations capable of being given, made or effected by any
Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor; and

(ii) each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Borrower, and in each case
that Obligor shall be bound as though that Obligor itself had received such
notice, demand or other communication.

(b) Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.




3. PURPOSE

3.1 Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
financing (a) the redemption amount payable under the Notes for the full
redemption of the Notes; (b) payment of any fee and Interest Reserve Amount
payable by the Borrower under the Finance Documents; and (c) the general
corporate funding requirements of any member of the Group (including the
Borrower).

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
 
4.
CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents in the form and substance satisfactory to it and
other evidence listed in Part I (Conditions precedent) of Schedule 2.  The
Facility Agent shall notify the Borrower and the Lenders promptly upon receiving
such documents and other evidence.

4.2 Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

(a) no Change of Control has occurred;

(b) no Default is continuing or would result from the borrowing of the proposed
Loan; and

(c) the Repeating Representations to be made by the Borrower and the Guarantors
on such dates are true in all material respects.

4.3 Maximum number of Loans

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation four (4) or more Utilisations would have been made under
the Facility.

4.4 Condition subsequent

The Borrower and the Guarantors shall ensure that:

(a) by 29 August 2016 which is the date on which the Notes are scheduled to be
redeemed in full, the Security Agent (or its legal counsel) shall have received
each of the executed and dated Account Charge, the Subordination Deed, the
Assignment of Loans and the Share Charges and all documents to the extent
required to be delivered on or about the date of their execution thereunder. The
Borrower and the Guarantors hereby irrevocably authorise the Security Agent to
date the Security Documents referred to in the immediately foregoing sentence 29
August 2016 provided that:

(i) the Share Charge (Guarantor D) (executed but left undated and not notarised
as a condition precedent document under Part I (Conditions precedent) of
Schedule 2 (the "Original Share Charge (Guarantor D)") shall be substituted and
replaced by the Notarised Share Charge (Guarantor D) for registration purpose
with JAFZA as soon as practicable after 29 August 2016 (but in any event before
29 October 2016 and without prejudice to the provisions of paragraph (h) below)
and upon such substitution and replacement is completed, (1) the Security Agent
shall procure its legal counsel to return the Original Share Charge (Guarantor
D) (other than the signature page of the Security Agent) to the Borrower, and
(2) the Parties agree that the Original Share Charge (Guarantor D) is therewith
automatically and immediately terminated with no further force or effect; and

 
 
22

--------------------------------------------------------------------------------

 

(ii) if the Notarised Share Charge (Guarantor D) is not yet executed by 28
September 2016, the legal counsel to the Security Agent may forthwith arrange a
certified copy of the Original Share Charge (Guarantor D) to be registered with
the Companies Registry together with the particulars thereof provided that upon
the substitution and replacement of the Original Share Charge (Guarantor D) by
the Notarised Share Charge (Guarantor D) has taken place as described in
paragraph (f) below, the Security Agent shall promptly execute and deliver a
release instrument in favour of the Borrower releasing the Borrower and
Guarantor D from their respective obligation under the Original Share Charge
(Guarantor D), in form and substance mutually acceptable to the Security Agent
and the Borrower

(b) within one Month after the date of each of the Account Charge, the
Assignment of Loans, the Share Charge (Guarantor C) and the Notarised Share
Charge (Guarantor D), each such Security Document (with the prescribed
particulars thereof) is registered with the Companies Registry of Hong Kong;

(c) within 5 Business Days after the date of the Share Charge (Borrower), the
particulars of the Share Charge (Borrower) are entered into (i) the register of
charges of Guarantor B as required by section 162 of the BVI Business Companies
Act (as amended) of the BVI (the "BVI Act") and a copy of such register is kept
at the registered office of Guarantor B or at the office of its registered agent
and (ii) registered with the Registrar of Corporate Affairs in the BVI (the
"Registrar") pursuant to section 163 of the BVI Act;

(d) within 5 Business Days after the date of the Share Charge (Guarantor B), the
annotated register of members of Guarantor B pursuant to the Share Charge
(Guarantor B) is filed and registered with the Registrar;

(e) within 2 weeks after the date of the Share Charge (Guarantor B), the filing
of the UCC-1 financing statement in respect of the Share Charge (Guarantor B) is
made with the Secretary of State of the State of Nevada;

 
23

--------------------------------------------------------------------------------

 

(f) by 29 October 2016, ensure that the Notarised Share Charge (Guarantor D) is
duly executed and delivered by the Borrower and Guarantor D as well as all
relevant supporting corporate authorisation and ancillary documents, legal
opinion(s) and all relevant document(s) mentioned in Part I of Schedule 2
(Conditions precedent), mutatis mutandis, as reasonably requested by the
Security Agent and by the legal counsel to the Security Agent in all relevant
jurisdictions), provided that (i) the Security Agent (or any separate security
agent or co-security agent appointed by it) co-operates in executing and
delivering the Notarised Share Charge (Guarantor D) on a timely basis, and (ii)
the identity of the Security Agent thereunder complies all applicable law and
regulation;

(g) within five (5) Business Days from the date of the Notarised Share Charge
(Guarantor D):

(i) endorse on the share certificate for the share(s) issued by Guarantor D, the
endorsement set forth in schedule 1 (Form of Endorsement) to the Notarised Share
Charge (Guarantor D) and procure that Guarantor D countersigns such endorsement
by way of acknowledgement as thereby contemplated; and

(ii) deliver such share certificate(s), as so endorsed and countersigned, to the
Security Agent; and

(iii) cause the security interest of the Security Agent to be recorded in
Guarantor D's register of charges, as follows:

"One hundred per cent. (100%) of the single share in the capital of Al
Composites Materials FZE owned by Xinda Holding (HK) Company Limited has been
pledged and assigned by Xinda Holding (HK) Company Limited in favour of Standard
Chartered Bank (Hong Kong) Limited as security agent (on behalf of the finance
parties) pursuant to a share pledge and assignment agreement dated [●] as
security for the obligations referred to therein"; and

(h) by 29 November 2016, the  Notarised Share Charge (Guarantor D) duly executed
and delivered by all parties thereto shall be submitted to JAFZA and particulars
of the security interest created under the Notarised Share Charge (Guarantor D)
shall be recorded with and acknowledged by JAFZA, in a form of letter
customarily issued by JAFZA for the security interests of this kind.

 
 
24

--------------------------------------------------------------------------------


 

5. UTILISATION

5.1 Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than 11:00 a.m. (Hong Kong time) of
the third Business Day prior to the proposed Utilisation Date (or such shorter
time period as may be agreed by the Facility Agent (acting on the instructions
of all the Lenders)).

5.2 Completion of a Utilisation Request

(a) Each Utilisation Request once given is irrevocable and will not be regarded
as having been duly completed unless:

(i) the proposed Utilisation Date is a Business Day within the Availability
Period;

(ii) the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount); and

(iii) the proposed Interest Period of the requested Loan complies with Clause 9
(Interest Periods).

(b) Only one Loan may be requested in each Utilisation Request.

5.3 Currency and amount

(a) The currency specified in a Utilisation Request must be US Dollars.

(b) The amount of the proposed Loan must be an amount which is not more than the
Available Facility.

5.4 Lenders' participation

(a) If the conditions set out in Clauses 4 (Conditions of Utilisations), 5.1
(Delivery of a Utilisation Request) to 5.3 (Currency and amount) above have been
met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

(b) The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making that Loan.

(c) The Facility Agent shall notify each Lender of the amount and the proposed
Utilisation Date of each Loan and the amount of its participation in that Loan
by 4:00 p.m. of the third Business Day prior to that Utilisation Date.

5.5 Cancellation of unutilised Commitment

Any part of the Facility which remains undrawn at the end of the Availability
Period shall be automatically and immediately cancelled and each Lender's
Available Commitment shall at that time be reduced to zero.
 
 
25

--------------------------------------------------------------------------------


 

6. REPAYMENT

6.1 Repayment

The Borrower shall repay all the Loans outstanding (as at the end of the
Availability Period) by four (4) quarterly instalments on the following
repayment dates (the "Repayment Dates"):
 No. of instalment
Repayment Date
Repayment Instalment
(% of the amount of the Loan  outstanding as at the last day
of  the  Availability Period)
 1
the date which falls 15 Months after the first Utilisation Date
12.5%
 2
the date which falls 18 Months after the first Utilisation Date
12.5%
 3
the date which falls 21 Months after the first Utilisation Date
25%
 4
the date which falls 24 Months after the first Utilisation Date (i.e. the Final
Maturity Date)
all the Loans outstanding at such time




6.2 Reborrowing

The Borrower may not reborrow any part of the Facility which is repaid.



7. PREPAYMENT AND CANCELLATION

7.1 Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Loan:

(a) that Lender shall promptly notify the Facility Agent upon becoming aware of
that event;

(b) upon the Facility Agent notifying the Borrower, the Commitment of that
Lender will be immediately cancelled; and

 
26

--------------------------------------------------------------------------------

 

(c) the Borrower shall prepay that Lender's participation in the Loans on the
last day of the Interest Period for each Loan occurring after the Facility Agent
has notified the Borrower or, if earlier, the date specified by that Lender in
the notice delivered to the Facility Agent (being no earlier than the last day
of any applicable grace period permitted by law).

7.2 Voluntary cancellation

The Borrower may, if it gives the Facility Agent not less than 14 Business
Days'  (or such shorter period as the Majority Lenders may agree) prior notice,
reduce the Available Facility to zero or by such amount (being a minimum amount
of US$5,000,000 and in the integral multiples of US$5,000,000) as the Borrower
may specify in such notice.  Any such reduction under this Clause 7.2 shall be
reduce the Commitments of the Lenders rateably.

7.3 Voluntary prepayment of Loans

(a) Subject to the compliance with the other provisions of this Clause 7.3 and
if there is no continuing Event of Default, the Borrower may, if it gives the
Facility Agent not less than fourteen (14) Business Days' (or such shorter
period as the Majority Lenders may agree) prior written notice, prepay on any
Business Day, without any prepayment fee or premium, the whole or any part of
all those Loans then outstanding (but, if in part, being an amount that reduces
the aggregate amount of such Loans by a minimum amount of US$5,000,000 and
thereafter in integral multiples of US$5,000,000).

(b) A Loan may be prepaid only after the last day of the Availability Period.

(c) Any prepayment under this Clause 7.3 shall satisfy the Borrower's
obligations under Clause 6.1 (Repayment) in inverse chronological order in
respect of the remaining Repayment Instalments and be applied rateably among the
participations of all Lenders.

7.4 Mandatory Prepayment

If, at any time after the date of this Agreement, any Change of Control occurs,
the Borrower shall:

(a) immediately thereafter, notify the Facility Agent thereof. Forthwith after
the issuance of such notice, no further Utilisation shall be made under the
terms of this Agreement and all the Available Facility shall be automatically
cancelled in full; and

(b) shall, at the request of any Lender by giving not less than 15 days' prior
notice to the Borrower (through the Facility Agent), prepay that Lender's
participation in the Loans on or before the date falling 15 days after such
notice is issued by that Lender, together with accrued interests thereon and
Break Costs (if any).

 
27

--------------------------------------------------------------------------------

 

7.5 Right of prepayment and cancellation in relation to a single Lender

(a) If:

(i) any sum payable to any Lender by the Borrower or a Guarantor is required to
be increased under paragraph (a) of Clause 12.2 (Tax gross-up); or

(ii) any Lender claims indemnification from the Borrower under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Facility Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the prepayment of that
Lender's participation in the Loans.

(b) On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

(c) On the last day of each Interest Period which ends after the Borrower has
given notice under paragraph (a) above (or, if earlier, the date specified by
the Borrower in that notice), the Borrower shall prepay that Lender's
participation in the relevant Loan.

7.6 Restrictions

(a) Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

(c) The Borrower may not reborrow any part of the Facility which is prepaid.

(d) The Borrower shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e) No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f) If the Facility Agent receives a notice under this Clause 7 it shall
promptly forward a copy of that notice to either the Borrower or the affected
Lender, as appropriate.

 
 
28

--------------------------------------------------------------------------------


 

8. INTEREST

8.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of:

(a) the Margin; and

(b) the applicable LIBOR.

8.2 Payment of interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period.

8.3 Default interest

(a) If the Borrower or a Guarantor fails to pay any amount payable by it under a
Finance Document on its due date, interest shall accrue on the Unpaid Sum from
the due date up to the date of actual payment (both before and after judgment)
at a rate which is, subject to paragraphs (b) and (c) below, two (2) per cent.
per annum higher than the rate which would have been payable if the Unpaid Sum
had, during the period of non-payment, constituted a Loan in the currency of the
Unpaid Sum for successive Interest Periods, each of a duration selected by the
Facility Agent (acting reasonably).  Any interest accruing under this Clause 8.3
shall be immediately payable by the Borrower or a Guarantor (as the case may be)
on demand by the Facility Agent.

(b) If any Unpaid Sum consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i) the first Interest Period for that Unpaid Sum shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii) the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be two (2) per cent. per annum higher than the rate which would
have applied if the Unpaid Sum had not become due.

(c) Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the Unpaid Sum at the end of each Interest Period applicable to that Unpaid
Sum but will remain immediately due and payable.

8.4 Notification of rates of interest

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
 
 
29

--------------------------------------------------------------------------------


 

9. INTEREST PERIODS

9.1 Interest Periods

(a) The Borrower may select an Interest Period for a Loan in the Utilisation
Request for that Loan or (after the Loan has already been borrowed) in a
Selection Notice.

(b) Each Selection Notice for the Loan is irrevocable and must be delivered to
the Facility Agent by the Borrower not later than 11:00 a.m. (Hong Kong time) on
or before the day falling three (3) Business Days before the first day of the
relevant Interest Period.

(c) If the Borrower fails to deliver a Selection Notice to the Facility Agent in
accordance with paragraph (b) above, the relevant Interest Period will be one
Month.

(d) Subject to this Clause 9, the Borrower may select an Interest Period of 1, 3
or (subject to availability) 6 Months or any other period as may be agreed
between the Borrower and the Facility Agent (acting on the instructions of all
the Lenders).

(e) If the Borrower selects an Interest Period of a Loan for the duration of 6
Months but funding in the currency in which that Loan is denominated for 6
Months' period is not available to a Lender participating in that Loan, the
Borrower shall be deemed to have selected an Interest Period of that Loan for
the duration of 3 Months.

(f) An Interest Period for a Loan shall not extend beyond the Final Maturity
Date.

(g) Each Interest Period for a Loan shall start on its Utilisation Date or
(after such Loan has already been made) on the last day of the preceding
Interest Period of that Loan.

9.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

9.3 Consolidation of Loans

Notwithstanding any other provisions of this Agreement to the contrary, the
first Interest Period of a Loan (other than the first Loan) shall end on the
then current Interest Period of an existing Loan so that all the Loans will be
consolidated into, and treated as, a single Loan on the last day of such current
Interest Period.
 
 
30

--------------------------------------------------------------------------------


 

10. CHANGES TO THE CALCULATION OF INTEREST

10.1 Absence of quotation

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by noon (London time) on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

10.2 Market disruption

(a) Subject to any alternative basis agreed and consented to as contemplated by
paragraphs (a) and (b) of Clause 10.3 (Alternative basis of interest or
funding), if a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender's share of that Loan
for that Interest Period shall be the percentage rate per annum which is the sum
of:

(i) the Margin; and

(ii) the higher of (aa) the rate notified to the Facility Agent by that Lender
as soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select and if any such percentage rate is
below zero then such percentage rate shall be deemed to be zero and (bb) in
relation to a Market Disruption Event under paragraph (b)(ii) below, LIBOR.

(b) In this Agreement "Market Disruption Event" means:

(i) at or about noon (London time) on the Quotation Day for the relevant
Interest Period the Screen Rate is not available or the Screen Rate is zero and
none or only one of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR for the relevant Interest Period; or

(ii) before 5:00 p.m. (Hong Kong time) on the Business Day following the
Quotation Day for the relevant Interest Period, the Facility Agent receives
notifications from a Lender or Lenders (whose participations in a Loan equal or
exceed thirty-five (35) per cent. of that Loan) that the cost to it or them of
obtaining matching deposits in the London interbank market would be in excess of
LIBOR.

10.3 Alternative basis of interest or funding

(a) If a Market Disruption Event occurs and the Facility Agent or the Borrower
so requires, the Facility Agent and the Borrower shall enter into negotiations
(for a period of not more than thirty (30) days) with a view to agreeing a
substitute basis for determining the rate of interest.

 
31

--------------------------------------------------------------------------------

 

(b) Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

(c) For the avoidance of doubt, in the event that no substitute basis is agreed
at the end of the thirty (30) day period, the rate of interest shall continue to
be determined in accordance with the terms of this Agreement.

10.4 Break Costs

(a) The Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by the Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

(b) Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.




11. FEES

11.1 Arrangement fee

The Borrower shall pay to the Facility Agent (for the account of the Mandated
Lead Arranger and Bookrunner) an arrangement fee in the amount and at the times
and manner agreed in a Fee Letter.

11.2 Agency fee

The Borrower shall pay to the Facility Agent (for its own account and for the
account of the Security Agent) an annual agency fee in the amount and at the
times and manner agreed in a Fee Letter.



12. TAX GROSS UP AND INDEMNITIES

12.1 Definitions

(a) In this Clause 12:

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
 
 
32

--------------------------------------------------------------------------------

 
"Tax Payment" means an increased payment made by the Borrower or a Guarantor to
a Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

12.2 Tax gross-up

(a) All payments to be made by an Obligor to any Finance Party under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
such Obligor is required to make a Tax Deduction, in which case the sum payable
by such Obligor (in respect of which such Tax Deduction is required to be made)
shall be increased to the extent necessary to ensure that such Finance Party
receives a sum net of any deduction or withholding equal to the sum which it
would have received had no such Tax Deduction been made or required to be made.

(b) The Borrower shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly.  Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender.  If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

(c) If an Obligor is required to make a Tax Deduction, such Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(d) Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment has been paid
to the relevant taxing authority.

12.3 Tax indemnity

(a) Without prejudice to Clause 12.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents (including any sum deemed
for purposes of Tax to be received or receivable by such Finance Party whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Finance Party,
the Borrower shall, within three (3) Business Days of demand of the Facility
Agent, promptly indemnify the Finance Party which suffers a loss or liability as
a result against such payment or liability, together with any interest,
penalties, costs and expenses payable or incurred in connection therewith,
provided that this Clause 12.3 shall not apply to:

 
 
33

--------------------------------------------------------------------------------

 

(i) any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for purposes of Tax to be received or receivable by
such Finance Party but not actually receivable) by the jurisdiction in which
such Finance Party is incorporated;

(ii) any Tax imposed on and calculated by reference to the net income of the
Facility Office of such Finance Party actually received or receivable by such
Finance Party (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable by such Finance Party but not
actually receivable) by the jurisdiction in which its Facility Office is
located; or

(iii) any payment or liability to the extent relating to FATCA Deduction
required to be made by a Party.

(b) A Finance Party intending to make a claim under paragraph (a) shall notify
the Facility Agent of the event giving rise to the claim, whereupon the Facility
Agent shall notify the Borrower thereof.

(c) A Finance Party shall, on receiving a payment from the Borrower or a
Guarantor under this Clause 12.3, notify the Facility Agent.

12.4 Tax credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

(a) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

(b) that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to that Obligor which that Finance Party
determines will leave it (after that payment) in the same after Tax position as
it would have been in had the Tax Payment not been required to be made by that
Obligor.

12.5 Stamp taxes

The Borrower shall (a) pay and, (b) within three (3) Business Days of demand,
indemnify each Finance Party against any cost, loss or liability that Finance
Party incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document.
 
34

--------------------------------------------------------------------------------

 

12.6 Indirect tax

(a) All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party shall be deemed to be exclusive of any Indirect Tax. 
If any Indirect Tax is chargeable on any supply made by any Finance Party to any
Party in connection with a Finance Document, that Party shall pay to the Finance
Party (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the Indirect Tax.

(b) Where a Finance Document requires any Party to reimburse a Finance Party for
any costs or expenses, that Party shall also at the same time pay and indemnify
that Finance Party against all Indirect Tax incurred by that Finance Party in
respect of the costs or expenses to the extent that such Finance Party
reasonably determines that it is not entitled to credit or repayment in respect
of the Indirect Tax.

12.7 FATCA Deduction

(a) Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b) Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), and in any case at least three Business Days prior to making a FATCA
Deduction, notify the Party to whom it is making the payment and, on or prior to
the day on which it notifies that Party shall also notify the Borrower, the
Facility Agent and the other Finance Parties.




13. INCREASED COSTS

13.1 Increased costs

(a) Subject to Clause 13.3 (Exceptions), the Borrower shall, within three (3)
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any law or regulation made after the date of
this Agreement or (iii) the implementation or application of or compliance with
Basel III, CRD IV or CRR or any law or regulation that implements or applies
Basel III, CRD IV or CRR.

 
35

--------------------------------------------------------------------------------

 
For the purpose of this paragraph (a):
"Basel III" means:

(i) the agreements of capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(ii) the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(iii) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

"CRD IV" means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
"CRR" means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.
"law" and "regulation" in this paragraph (a) shall include, without limitation,
any law or regulation concerning capital adequacy, prudential limits, liquidity,
reserve assets or Tax.

(b) In this Agreement "Increased Costs" means:

(i) a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital (including, without limitation, as a result
of any reduction in the rate of return on capital brought about by more capital
being required to be allocated by such Finance Party or its Affiliates);

(ii) an additional or increased cost; or

(iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to the undertaking, funding or performance by
such Finance Party of any of its obligations under any Finance Document or any
participation of such Finance Party in any Loan or Unpaid Sum.
 
 
36

--------------------------------------------------------------------------------

 
 

13.2 Increased cost claims

(a) A Finance Party (other than the Facility Agent) intending to make a claim
pursuant to Clause 13.1 (Increased costs) shall notify the Facility Agent of the
event giving rise to the claim, following which the Facility Agent shall
promptly notify the Borrower.

(b) Each Finance Party (other than the Facility Agent) shall, as soon as
practicable after a demand by the Facility Agent, provide a certificate
confirming the amount of its Increased Costs.

13.3 Exceptions

(a) Clause 13.1 (Increased costs) does not apply to the extent any Increased
Cost is:

(i) attributable to a Tax Deduction required by law to be made by the Borrower
or a Guarantor;

(ii) attributable to a FATCA Deduction required to be made by a Party;

(iii) compensated for by Clause 12.3 (Tax indemnity) (or would have been
compensated for under Clause 12.3 (Tax indemnity) but was not so compensated
solely because the exclusion in paragraph (a) of Clause 12.3 (Tax indemnity)
applied); or

(iv) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

(b) In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning
given to the term in Clause 12.1 (Definitions).




14. MITIGATION BY THE LENDERS

14.1 Mitigation

(a) Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax gross-up and
indemnities) or Clause 13 (Increased costs), including (but not limited to):

(i) providing such information as the Borrower may reasonably request in order
to permit the Borrower to determine its entitlement to claim any exemption or
other relief (whether pursuant to a double taxation treaty or otherwise) from
any obligation to make a Tax Deduction; and

 
37

--------------------------------------------------------------------------------

 

(ii) in relation to any circumstances which arise following the date of this
Agreement, transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

(b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

14.2 Limitation of liability

(a) The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 14.1 (Mitigation).

(b) A Finance Party is not obliged to take any steps under Clause 14.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

14.3 Conduct of business by the Finance Parties

No provision of this Agreement will:

(a) interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c) oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.




15. OTHER INDEMNITIES

15.1 Currency indemnity

(a) If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i) making or filing a claim or proof against the Obligor; or

(ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.
 
38

--------------------------------------------------------------------------------

 
 

(b) Each of the Borrower and the Guarantors waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

15.2 Other indemnities

The Borrower shall, within three (3) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:

(a) the occurrence of any Event of Default;

(b) any information provided or approved by any Obligor relating to the Facility
being or being alleged to be misleading in any material respect and/or deceptive
in any respect;

(c) any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement (including for the avoidance of doubt, in order
for any Finance Party to carry out its obligations pursuant to any Finance
Document, satisfaction of any applicable anti-money laundering, anti-terrorism
requirement, Sanctions, embargos or similar requirements under the applicable
laws and regulations (other than solely caused by any wilful default or gross
negligence by the relevant Finance Party);

(d) a failure by an Obligor to pay any amount due under a Finance Document on
its due date or in the relevant currency, including without limitation, any
cost, loss or liability arising as a result of Clause 27 (Sharing among the
Finance Parties);

(e) funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or

(f) a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

15.3 Indemnity to the Transaction Agents

The Borrower shall intermediately on demand indemnify a Transaction Agent
against any cost, loss or liability incurred by that Transaction Agent (acting
reasonably) as a result of:
 
39

--------------------------------------------------------------------------------

 

(a) investigating any event which it reasonably believes is a Default;

(b) any failure by the Borrower to comply with obligations under Clause 16
(Costs and expenses);

(c) the taking, holding, protection or enforcement of the Transaction Security;

(d) the exercise of any of the rights, powers, discretions and remedies vested
in the Security Agent and each Receiver (as defined in any Security Document)
and Delegate (as defined in any Security Document) by the Finance Documents or
by law;

(e) any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

(f) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(g) acting in relation to any of the Charged Property or performing the terms of
the Finance Documents (otherwise than as a result of its gross negligence or
wilful misconduct).

15.4 Priority of indemnity

The Security Agent and every Receiver (as defined in any Security Document) and
Delegate (as defined in any Security Document) may, in priority to any payment
to the Finance Parties, indemnify itself out of the Charged Property in respect
of, and pay and retain, all sums necessary to give effect to the indemnity in
Clause 15.3 (Indemnity to the Transaction Agents) and shall have a lien on the
Transaction Security and the proceeds of enforcement of the Transaction Security
for all moneys payable to it.

15.5 Security Agent's expenses

The Borrower shall, within three (3) Business Days of demand, pay the Security
Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by the Security Agent in connection with the administration or release
of any Transaction Security.



16. COSTS AND EXPENSES

16.1 Transaction expenses

The Borrower shall, within three (3) Business Days of demand, pay the
Transaction Agents and the Mandated Lead Arranger the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution, syndication and
perfection of:
 
40

--------------------------------------------------------------------------------

 

(a) this Agreement and any other documents referred to in this Agreement and any
other Finance Document; and

(b) any other Finance Documents executed after the date of this Agreement.

16.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.9 (Change of currency), the Borrower shall,
within three (3) Business Days of demand, reimburse each Transaction Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by that Transaction Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

16.3 Enforcement and preservation costs

The Borrower shall, within three (3) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document or the Transaction
Security and with any proceedings instituted by or against that Finance Party as
a consequence of it entering into a Finance Document, taking or holding the
Transaction Security, or enforcing those rights.



17. GUARANTEE AND INDEMNITY

17.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

(a) as principal obligor and not merely as surety, guarantees to each Finance
Party the prompt performance by the Borrower of all the Borrower's obligations
under the Finance Documents;

(b) undertakes with each Finance Party that whenever the Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall forthwith on demand by the Facility Agent pay that amount as if
it was the principal obligor; and

(c) indemnifies each Finance Party immediately on demand against any cost, loss
or liability (or anything which would have been an obligation if not
unenforceable, invalid or illegal) suffered by that Finance Party if any
obligation guaranteed by that Guarantor is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which that Finance Party would otherwise have been entitled to recover.

 
 
41

--------------------------------------------------------------------------------

 

17.2 Continuing guarantee

Each guarantee under this Clause 17 is a continuing guarantee and will extend to
the ultimate balance of all sums payable by the Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.

17.3 Reinstatement

If any payment to or any discharge given by a Finance Party or any arrangement
made on the faith of any payment, Security or other disposition under any
Finance Document (whether in respect of the obligations of any Obligor or any
Security for those obligations or otherwise) is avoided or reduced for any
reason including, without limitation, as a result of insolvency, liquidation,
breach of fiduciary or statutory duties, breach of or compliance with any
anti-money laundering and/or anti-terrorism requirement, sanctions or embargos
or regulations or any similar event:

(a) the liability of the Borrower or each Guarantor shall continue as if such
payment, discharge, arrangement, avoidance or reduction had not occurred;

(b) each Finance Party shall be entitled to recover the value or amount of that
payment, discharge or arrangement from the Borrower or each Guarantor, as if
such payment, discharge, arrangement, avoidance or reduction had not occurred;
and

(c) each Finance Party may concede or compromise any claim that any payment,
discharge, arrangement, Security or other disposition is liable to avoidance or
restoration.

17.4 Waiver of defences

The obligations of each Guarantor under this Clause 17 will not be affected by
any act, omission, matter or thing which, but for this Clause 17.4, would
reduce, release or prejudice any of its obligations under this Clause 17 or
prejudice or diminish those obligations in whole or in part, including but not
limited to (whether or not known to it or any Finance Party):

(a) any time, waiver or consent granted to, or composition with, the Borrower or
other person;

(b) the release or discharge of any other Obligor or other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

(c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, execute, take up or enforce, any rights against,
or security over assets of, any Obligor or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 
 
42

--------------------------------------------------------------------------------

 

(d) any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of any Obligor or any other
person;

(e) any amendment (however fundamental) or replacement of a Finance Document or
any other document or security so that references to that Finance Document in
this Clause 17 shall include each amendment or replacement;

(f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, or any other document or security;

(g) any insolvency or similar proceedings; or

(h) this Agreement or any other Finance Document not being executed by or
binding against any other Guarantor or any other party.

17.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17.5. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

17.6 Appropriations

Until all amounts which may be or become payable by the Borrower under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

(a) refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

(b) hold in an interest bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 17.

17.7 Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and 
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of any payment or performance by it of any of
its obligations under the Finance Documents to which it is a party:
 
43

--------------------------------------------------------------------------------

 

(a) to be indemnified by an Obligor;

(b) to claim any contribution from any other guarantor of or provider of
security for the Borrower's obligations under the Finance Documents; and/or

(c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

Each Guarantor shall hold in trust for and forthwith pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
guarantee or security received by it contrary to this Clause 17.7.

17.8 Additional security

The guarantee under this Clause 17 is in addition to and is not in any way
prejudiced by any other guarantee or security now or hereafter held by any
Finance Party.

17.9 Execution as a deed

The Parties intend this Agreement to bind each Guarantor as a deed, and it shall
take effect as a deed, even though the other Parties execute this Agreement
under hand.

17.10 Waiver by Guarantor D

To the extent that any relevant court holds that Article 1092 of Federal Law No.
5 of 1985 (as amended) of the United Arab Emirates may be applicable to the
obligations of Guarantor D under this Agreement, Guarantor D expressly agrees
(to the extent not prohibited by such law) that the provisions of that Article
shall not apply to the obligations of Guarantor D under this Agreement and that
no Finance Party shall be obliged to make any demand within the six month time
period mentioned in that Article.



18. REPRESENTATIONS

Each of the Borrower and the Guarantors makes the representations and warranties
set out in this Clause 18 to each Finance Party on the date of this Agreement.

18.1 Status

(a) Save in respect of Guarantor D, it is a corporation duly incorporated, in
good standing (if applicable) and validly existing under the laws of its
jurisdiction of incorporation.

 
 
44

--------------------------------------------------------------------------------

 

(b) In respect of Guarantor D only, it is a free zone establishment duly
registered, in good standing and validly existing under the laws and regulations
of JAFZA and the applicable laws of the United Arab Emirates.

(c) It and each of its Subsidiaries has the power to own its assets and carry on
its business as it is being conducted.

18.2 Binding obligations

The obligations expressed to be assumed by it in each Finance Document to which
it is a party are, subject to any general principles of law limiting its
obligations which are specifically referred to in any legal opinion delivered in
accordance with Clause 4 (Conditions of Utilisation) and in the case of any
Security Document to which it is a party, subject to the completion of the
Security Perfection Requirements, legal, valid, binding and enforceable
obligations.

18.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and (if applicable) the granting of the Transaction
Security, do not and will not conflict with or result in a breach of or, as the
case may be, exceed:

(a) any law or regulation applicable to it;

(b) its constitutional documents;

(c) any agreement or instrument binding upon it or any of its Subsidiaries or
any of its or any of its Subsidiaries' respective assets; or

(d) any of its borrowing or guarantee limits or powers or any power exercisable
by its directors in connection therewith,

except that in relation to each of paragraph (c) and (d), the incurrence of
Financial Indebtedness by the Obligors under this Agreement whilst the first
Loan is to be made on the first Utilisation Date (being a date prior to 29
August 2016 as the date on which the full redemption of the Notes is scheduled)
would constitute a breach of the covenant relating to incurrence of indebtedness
under section 4.06 of the Notes but such breach is subject to 30 days' grace
period from the date of notification of default by the trustee of the Notes
whilst the Notes are contemplated to have been redeemed in full prior to the
expiry of such period.

18.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
 
 
45

--------------------------------------------------------------------------------

 

18.5 Validity and admissibility in evidence

Except for any Security Perfection Requirements that are yet to be complied with
in accordance with the terms of the Security Documents to which it is a party,
all Authorisations required or necessary:

(a) to enable it lawfully to enter into, exercise its rights, comply with and
perform its obligations in the Finance Documents to which it is a party;

(b) to make the Finance Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions; and

(c) for it and its Subsidiaries to carry on their business, the lack of which
has or could reasonably be expected to have a Material Adverse Effect,

have been obtained or effected and are in full force and effect.

18.6 Governing law and enforcement

Except as specifically referred to in any legal opinion delivered in accordance
with Clause 4 (Conditions of Utilisation),

(a) the choice of the governing law specified in the Finance Documents to which
it is a party will be recognised and enforced in its Relevant Jurisdictions; and

(b) any judgment obtained in Hong Kong (or if different, the jurisdiction of the
governing law of a Finance Document) in relation to a Finance Document to which
it is a party will be recognised and enforced in its Relevant Jurisdictions.

18.7 Deduction of Tax

It is not required under the law applicable where it is incorporated or resident
or at its address specified in this Agreement to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.

18.8 No filing or stamp taxes

Under the laws of its jurisdiction of incorporation, it is not necessary that
any Finance Document (other than the Original Share Charge (Guarantor D)) to
which it is a party be filed, registered, recorded or enrolled with any court or
other authority in its Relevant Jurisdictions or that any stamp, registration or
similar tax be paid on or in relation to such Finance Document or the
transactions contemplated by such Finance Document except that:
 
46

--------------------------------------------------------------------------------

 
 

(a) registration of each of the Assignment of Loans, the Account Charge, the
Share Charge (Guarantor C) and the Share Charge (Guarantor D) (with the
prescribed particulars thereof) with the Companies Registry of Hong Kong within
one Month after the date of its execution;

(b) the particulars of the Share Charge (Borrower) are required to entered into
the register of charges of Guarantor B as required by section 162 of the BVI Act
and a copy of such register is required to be kept at the registered office of
Guarantor B or at the office of its registered agent and in addition, the charge
created by the Share Charge (Borrower) may be (but is not legally required to
be) registered with the Registrar pursuant to section 163 of the BVI Act;

(c) the annotated register of members of Guarantor B pursuant to the Share
Charge (Guarantor B) may be (but is not legally required to be) filed and
registered with the Registrar;

(d) the filing of the UCC-1 financing statement in respect of the Share Charge
(Guarantor B) shall be made with the Secretary of State of the State of Nevada;
and

(e) within seven (7) days of the date of the Notarised Share Charge (Guarantor
D), the signed Notarised Share Charge (Guarantor D) should be submitted to JAFZA
and particulars of the security interest created under the Notarised Share
Charge (Guarantor D) should be recorded with and acknowledged by JAFZA, in a
form of letter customarily issued by JAFZA in respect of the security of this
kind.

18.9 No default

(a) No Default is continuing or might reasonably be expected to result from the
making of any Utilisation.

(b) No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which could reasonably be expected to have a Material Adverse Effect.

18.10 No misleading information

(a) Any factual information provided by or on behalf of an Obligor in writing
for the purposes of the Facility was true and accurate in all material respects
as at the date it was provided or as at the date (if any) at which it is stated.

(b) Any financial projections provided by any Obligor to any Finance Party in
writing have been prepared in good faith and on the basis of assumptions that
were reasonable at the time at which they were prepared and supplied.

 
 
47

--------------------------------------------------------------------------------

 

(c) Nothing has occurred or been omitted and no information has been given or
withheld that results in the information provided by or on behalf of any Obligor
being untrue or misleading in any material respect.

18.11 Financial statements

(a) Its financial statements most recently supplied to the Facility Agent
(which, in respect of each of the Borrower and each Original Guarantor at the
date of this Agreement, are the Original Financial Statements) were prepared in
accordance with the Applicable GAAP consistently applied save to the extent
expressly disclosed in such financial statements.

(b) Its financial statements mostly recently supplied to the Facility Agent
(which, in respect of each of the Borrower and each Original Guarantor at the
date of this Agreement, are the Original Financial Statements) give a true and
fair view and represent its consolidated financial condition and operations
during the relevant financial period in all material respects save to the extent
expressly disclosed therein.

(c) There has been no material adverse change in its business, the consolidated
condition (financial or otherwise), operations, performance, assets, prospects
or business of the Group since the date on which the Original Financial
Statements of the Parent Guarantor were made up.

18.12 No undisclosed liabilities

As at the date as of which its financial statements most recently supplied to
the Facility Agent were prepared, it had no material liabilities (contingent or
otherwise) which were not disclosed thereby (or by the notes thereto) or
reserved against therein that are required to be disclosed or reserved under the
Applicable GAAP.

18.13 Pari passu ranking

(a) Its payment obligations under the Finance Documents to which it is a party
represent its direct, unconditional, secured and unsubordinated obligations and
rank at least pari passu with the claims of all of its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

(b) Subject to (i) the Security Perfection Requirements and (ii) in the case of
the Share Charge (Guarantor D) only, to any general principles of law limiting
its obligations which are specifically referred to in any legal opinion
delivered in accordance with Clause 4 (Conditions of Utilisation), each Security
Document to which it is a party creates (or, once entered into, will create) in
favour of the Security Agent for the benefit of the Finance Parties the Security
which it is expressed to create with the ranking and priority it is expressed to
have and is not subject to any prior ranking or pari passu ranking Security.

 
 
48

--------------------------------------------------------------------------------

18.14 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, has or could reasonably
be expected to have a Material Adverse Effect have  been started or (to the best
of its knowledge and belief) threatened against it or any of its Subsidiaries.

18.15 Authorised Signatures

Any person specified as its authorised signatory under Schedule 2 or Clause
19.4(e) (Information: miscellaneous) is authorised to sign Utilisation Requests,
Selection Notices (in the case of the Borrower only) and other notices on its
behalf.

18.16 No winding-up

It has not, nor has any of its Subsidiaries, taken any corporate action, nor
have any other steps been taken or legal proceedings been started or (to the
best of its knowledge and belief) threatened against it or any of its
Subsidiaries, for its winding-up, dissolution or administration or for the
appointment of a receiver, administrator, administrative receiver, trustee or
similar officers of it or of any or all of its assets or revenues.

18.17 Shareholdings

(a) As of the date of this Agreement:

(i) the Parent Guarantor is the direct beneficial shareholder of the entire
issued share capital of Guarantor B;

(ii) the Guarantor B is the direct beneficial shareholder of the entire issued
share capital of the Borrower;

(iii) Mr. Han (1) is the single largest beneficial owner of the Parent Guarantor
(whilst the term "beneficial owner" is as defined in Section 13(d) of the
Securities Exchange Act of 1934 of the United States, as amended from time to
time, and the rules and regulations thereunder) and (2) beneficially owns not
less than 35% of the entire issued share capital of the Parent Guarantor;

(iv) the Borrower is the direct beneficial shareholder of the entire issued
share capital of Guarantor C;

(v) the Borrower is the direct shareholder of the entire issued share capital of
Guarantor D;

(vi) the Borrower is the beneficial owner of the entire equity interests and
registered capital of HLJ Xinda; and

 
49

--------------------------------------------------------------------------------

 

(vii) the Borrower is the beneficial owner of the entire equity interests and
registered capital of Sichuan Xinda.

(b) The Group Structure Chart is true, complete and accurate in all material
respects and shows each member of the Group, including its current name, its
jurisdiction of incorporation and/or establishment.

(c) The shares of the Parent Guarantor are listed on NASDAQ.

18.18 No Sanction

No Obligor nor any of its Subsidiaries or joint ventures, nor any of their
respective directors, officers or employees nor, to the knowledge of that
Obligor, any person acting on any of its behalf:

(a) is a Restricted Party; or

(b) has received notice of or is aware of any claim, action, suit, proceeding or
investigation against it with respect to Sanctions by any Sanctions Authority.

18.19 No Immunity

It will not be entitled to claim for itself or any of its assets immunity from
suit, execution, attachment or other legal process in any proceedings taken in
its jurisdiction of incorporation in relation to any Finance Documents.

18.20 Private and commercial acts

Its execution of the Finance Documents to which it is a party constitutes, and
its exercise of its rights and performance of its obligations thereunder will
constitute, private and commercial acts done and performed for private and
commercial purposes.

18.21 Tax

It has filed all tax returns which are required by law to be filed and has paid
all Taxes, assessments, fees and other governmental charges assessed against it
or upon any of its assets, save for such Taxes, assessments, fees and other
governmental charges which it is bona fide contesting in good faith and which it
is permitted at law not to pay pending such contest.

18.22 Ownership of assets and title

Each member of the Group has a good, valid and marketable title to, or valid
leases or licences of, and all appropriate authorisations to use, the assets
necessary to carry on its business as presently conducted provided that the
failure to obtain such lease or Authorisation is not likely to have a Material
Adverse Effect.
 
50

--------------------------------------------------------------------------------

 

18.23 Environmental Compliance

(a) Each member of the Group is in compliance with Clause 21.13 (Environmental
undertakings).

(b) No Environmental Claim which, if determined against any member of the Group,
could reasonably be expected to have a Material Adverse Effect has (to the best
of its knowledge and belief (having made due and careful enquiry)) been started
or threatened against it.

18.24 Insurances

(a) The insurances required by Clause 21.11 (Insurance) are in full force and
effect as required by this Agreement.

(b) No event or circumstance has occurred, and there has been no failure to
disclose a material fact, which would entitle any insurer to reduce or avoid its
liability under any such insurance if such reduction or avoidance could
reasonably be expected to have a Material Adverse Effect.

18.25 Intellectual Property

It and each of its Subsidiaries:

(a) is the sole legal and beneficial owner of or has licensed to it or otherwise
has the right to use, all the Intellectual Property which is material in the
context of its business and which is required by it in order to carry on its
business as it is being conducted;

(b) does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and

(c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it, except
where any failure to maintain could not be reasonably expected to have a
Material Adverse Effect.

18.26 Anti-Money Laundering, anti-bribery and corruption

(a) The operations of the Obligors and their Subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Agency having jurisdiction over the Obligors or any of their respective
Subsidiaries (collectively, the "Money Laundering Laws") and no action, suit or
proceeding by or before any court or Governmental Agency, authority or body or
any arbitrator involving the Obligor or any of their respective Subsidiaries
with respect to the Money Laundering Laws is pending or, to the best knowledge
of any Obligor, threatened.

 
51

--------------------------------------------------------------------------------

 

(b) None of the Obligors, nor to the knowledge of any Obligor, any director,
officer, agent, employee or other person acting on behalf of any Obligor or any
of their Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of any applicable
anti-bribery law, including but not limited to, the United Kingdom Bribery Act
2010 (the "UK Bribery Act") and the U.S. Foreign Corrupt Practices Act of 1977
(the "FCPA").  Furthermore, the Obligors have conducted their businesses in
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations.

18.27 Repetition

The Repeating Representations are deemed to be made by each of the Borrower and
the Guarantors by reference to the facts and circumstances then existing on the
date of each Utilisation Request and the first day of each Interest Period and
if any, any Accession Date, except in the case of the representation and
warranty set out in Clause 18.11 (Financial Statement) and Clause 18.12 (No
undisclosed liabilities) which (in the case of each other set of financial
statements) shall be deemed to be made by reference to the most recent financial
statements delivered by the Borrower and the Guarantors under Clause 19.1
(Financial Statements).



19. INFORMATION UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

19.1 Financial statements

(a) The Borrower shall supply to the Facility Agent in sufficient copies for all
the Lenders:

(i) as soon as the same become available, but in any event within 120 days after
the end of each of its financial years, its audited unconsolidated financial
statements for that financial year; and

(ii) as soon as the same become available, but in any event within 90 days after
the end of the first half of each of its financial years, the unaudited
unconsolidated financial statements of the Borrower for that financial half
year.

(b) Each Guarantor (other than the Parent Guarantor) shall supply to the
Facility Agent in sufficient copies for all the Lenders:

 
52

--------------------------------------------------------------------------------

 

(i) as soon as the same become available, but in any event within 120 days after
the end of each of its financial years, its unaudited unconsolidated financial
statements for that financial year; or

(ii) as soon as the same become available, but in any event within 90 days after
the end of the first half of each of its financial years, its unaudited
unconsolidated financial statements for that financial half-year.

(c) The Parent Guarantor shall supply to the Facility Agent in sufficient copies
for all the Lenders:

(i) as soon as the same become available, but in any event within 120 days after
the end of each of its financial years, (1) its audited consolidated financial
statement for that financial year; and (2) an updated Group Structure Chart
setting out the Group structure as at the date on which the financial statements
referred to in paragraph (1) above are delivered; and

(ii) as soon as the same become available, but in any event within 90 days after
the end of the first half of each of its financial years, its unaudited
consolidated financial statement for that financial half-year.

19.2 Compliance Certificate

The Parent Guarantor shall supply to the Facility Agent, with each set of its
financial statements delivered pursuant to paragraph (c) of Clause 19.1
(Financial statements), a Compliance Certificate (a) setting out (in reasonable
detail) computations as to compliance with Clause 20 (Financial covenants) and
(b) confirming if any Event of Default is continuing, in each case, as at the
date as at which those financial statements were drawn up.

19.3 Requirements as to financial statements

(a) Each set of financial statements delivered by each of the Borrower and the
Guarantors pursuant to Clause 19.1 (Financial statements) shall include a
balance sheet, a profit and loss account and a statement of cash flow and shall
be certified by a director of the relevant company as fairly representing, in
all material respects. its financial condition (but in the case of the Parent
Guarantor, the consolidated financial condition of the Group) as at the date as
at which those financial statements were drawn up.

(b) The Parent Guarantor shall procure that each set of its financial statements
delivered pursuant to paragraph (c) of Clause 19.1 (Financial statements) is
prepared using US GAAP, accounting practices and financial reference periods
consistent with those applied in the preparation of its Original Financial
Statements unless the Parent Guarantor notifies the Facility Agent that there
has been a change in US GAAP, the accounting practices or reference periods and
its auditors, deliver to the Facility Agent:

 
53

--------------------------------------------------------------------------------

 

(i) a description of any change necessary for those financial statements to
reflect US GAAP, accounting practices and reference periods upon which the
Original Financial Statements were prepared; and

(ii) sufficient information, in form and substance as may be reasonably required
by the Facility Agent, to enable the Lenders to determine whether Clause 20
(Financial covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and the
Original Financial Statements.

Any reference in this Agreement to those financial statements of the Parent
Guarantor shall be construed as a reference to those financial statements of the
Parent Guarantor as adjusted to reflect the basis upon which its Original
Financial Statements were prepared.

(c) Each of the Borrower and the Guarantors (other than the Parent Guarantor)
shall procure that each set of its financial statements delivered pursuant to
Clause 19.1 (Financial statements) is prepared using the Applicable GAAP.

19.4 Information: miscellaneous

Each of the Borrower and the Guarantors shall supply to the Facility Agent (in
sufficient copies for all the Finance Parties, if the Facility Agent so
requests):

(a) all documents despatched by it to its shareholders (or any class of them) in
their capacities as shareholders or to its creditors generally at the same time
as they are despatched;

(b) in the case of the Parent Guarantor, promptly, any announcement, notice or
other document relating specifically to the Parent Guarantor posted onto any
electronic website maintained by any stock exchange on which shares in or other
securities of the Parent Guarantor are listed or any electronic website required
by any such stock exchange to be maintained by or on behalf of the Parent
Guarantor;

(c) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which could, if adversely
determined, reasonably be expected to have a Material Adverse Effect;

(d) promptly, such further information regarding the financial condition,
financial projection, business and operations of any Obligor or any member of
the Group as any Finance Party (through the Facility Agent) may reasonably
request;

 
54

--------------------------------------------------------------------------------

 

(e) promptly, notice of any change in:

(i) authorised signatories of any Obligor, whose specimen signature has
previously been provided to the Facility Agent accompanied by specimen
signatures of any new authorised signatory(ies);

(ii) the ownership or shareholding of any Obligor (other than the Parent
Guarantor unless such change of ownership or shareholding of the Parent
Guarantor will result in a Change of Control);

(iii) the constitutional documents of any Obligor; and

(iv) the name of the Parent Guarantor so that the Security Agent may seek advice
from its Nevada counsel at such time as to whether or not the filing of the
UCC-1 financing statement in respect of the Share Charge (Guarantor B) with the
Secretary of State of the State of Nevada should be updated;

(f) promptly, notice of any change in the auditors of the Borrower or any
Guarantor together with a written explanation from such retiring auditors
setting out the reason for such change if such change is initiated by the
retiring or resigning auditors; and

(g) promptly, such information as the Security Agent may reasonably require
about the Charged Property and compliance of the Obligors with the terms of any
Security Documents,

provided that the Parent Guarantor shall not be obliged to supply any
information under paragraph (c) or (d) above if to do so would result in any
general disclosure requirement being imposed on any member of the Group by
NASDAQ or other relevant Governmental Agency.

19.5 Notification of default

(a) Each of the Borrower and the Guarantors shall notify the Facility Agent of
any Default (and the steps, if any, being taken to remedy it) promptly upon
becoming aware of its occurrence (unless the Borrower or that Guarantor is aware
that a notification has already been provided by another Obligor).

(b) Promptly upon a request by the Facility Agent, the Borrower shall supply to
the Facility Agent a certificate signed by one of its directors or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

19.6 "Know your customer" checks

(a) Each of the Borrower and the Guarantors shall promptly upon the request of
the Facility Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Facility Agent (for itself or
on behalf of any Lender (including for any Lender on behalf of any prospective
new Lender)) in order for the Facility Agent, such Lender or any prospective new
Lender to conduct any "know your customer" or other similar procedures under
applicable laws and regulations.

 
55

--------------------------------------------------------------------------------

 

(b) Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
conduct any "know your customer" or other similar procedures under applicable
laws and regulations.

19.7 FATCA Information

(a) Subject to paragraph (c) below, each Party shall, within ten (10) Business
Days of a reasonable request by another Party:

(i) confirm to that other Party whether it is:

(A) a FATCA Exempt Party; or

(B) not a FATCA Exempt Party; and

(ii) supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii) supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(b) If a Party confirms to another Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c) Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i) any law or regulation;

(ii) any fiduciary duty; or

(iii) any duty of confidentiality.

 
56

--------------------------------------------------------------------------------

 

(d) If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

(e) If the Borrower is or becomes a US Tax Obligor, or where the Facility Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten (10) Business Days of:

(i) where the Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

(ii) where the Borrower is a US Tax Obligor on a Transfer Date and the relevant
Lender is a New Lender, the relevant Transfer Date; or

(iii) where the Borrower is not a US Tax Obligor, the date of a request from the
Facility Agent;

supply to the Facility Agent:

(A) a withholding certificate on Form W-8 or Form W-9 or any other relevant
form; or

(B) any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

(f) The Facility Agent shall provide any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) above to the Borrower.

(g) If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated such withholding
certificate, withholding statement, document, authorisation or waiver to the
Facility Agent unless it is unlawful for the Lender to do so (in which case the
Lender shall promptly notify the Facility Agent).  The Facility Agent shall
provide any such updated withholding certificate, withholding statement,
document, authorisation or waivers to the Borrower.

(h) The Facility Agent may rely on any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) or (g) above without further verification.  The Facility Agent
shall not be liable for any action taken by it under or in connection with
paragraph (e), (f) or (g) above.

 
57

--------------------------------------------------------------------------------

 

(i) Without prejudice to any other term of this Agreement, if a Lender fails to
supply any withholding certificate, withholding statement, document,
authorisation, waiver or information in accordance with paragraph (e) above, or
any withholding certificate, withholding statement, document, authorisation,
waiver or information provided by a Lender to the Facility Agent is or becomes
materially inaccurate or incomplete, then such Lender shall indemnify the
Facility Agent, within three (3) Business Days of demand, against any cost,
loss, Tax or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by the Facility Agent
(including any related interest and penalties) in acting as Facility Agent under
the Finance Documents as a result of such failure.

(j) Without prejudice to any other term of this Agreement, if, in accordance
with paragraph (f) above, the Facility Agent provides the Borrower with
sufficient information to determine its withholding obligations under FATCA, but
the Borrower fails to withhold as required by FATCA, the Borrower shall
indemnify the Facility Agent, within three (3) Business Days of demand, against
any cost, loss, Tax or liability (including, without limitation, for negligence
or any other category of liability whatsoever) incurred by the Facility Agent
(including any related interest and penalties) in acting as Facility Agent under
the Finance Documents as a result of such failure.




20. FINANCIAL COVENANTS

20.1 Financial condition

The Parent Guarantor undertakes with each of the Finance Parties that it will
ensure that:

(a) the Consolidated Tangible Net Worth will not at any time be less than
US$550,000,000;

(b) the ratio of the Consolidated Net Borrowings to the Consolidated Tangible
Net Worth shall not, as of the last day of each Relevant Period, exceed 100%;

(c) the ratio of the Consolidated Net Borrowings (as of the last day of each
Relevant Period) to the Consolidated EBITDA for such Relevant Period, shall not
exceed 350%; and

(d) the Consolidated EBITDA to the Consolidated Interest Expense will not, for
any Relevant Period, be less than 2.5 to 1.0.

 
58

--------------------------------------------------------------------------------

 

20.2 Financial covenant calculations

Consolidated EBITDA, Consolidated Net Borrowings, Consolidated Tangible Net
Worth and Consolidated Interest Expense shall be calculated and interpreted in
accordance with the Applicable GAAP and shall be tested against each set of
consolidated financial statements of the Parent Guarantor as delivered to the
Facility Agent pursuant to paragraph (c) of Clause 19.1 (Financial statements).

20.3 Definitions

In this Clause 20:
"Borrowings" means the aggregate outstanding principal, capital or nominal
amount (and any fixed or minimum premium payable on prepayment or redemption) of
the Financial Indebtedness of the members of the Group.
"Consolidated EBITDA" means the total consolidated operating profit of the Group
for the Relevant Period before taking into account the Consolidated Interest
Expense, tax, any share of the profit (and loss) of any associated company or
undertaking, and before deducting all amounts provided for depreciation and
amortisation for that Relevant Period.  For the avoidance of doubt, any gain due
to revaluation of assets of any member of the Group shall be excluded from the
computation of "Consolidated EBITDA".
"Consolidated Interest Expense" means the aggregate amount of interest and other
finance charges (whether or not paid or payable and for the avoidance of doubt,
including any capitalised interest which is accrued but not yet payable) accrued
by the Group in the Relevant Period in respect of Borrowings including but not
limited to:

(a) the interest element of leasing and hire purchase payments;

(b) commitment fees, commissions and arrangement fees which shall, for the
avoidance of doubt, be amortised in accordance with the Applicable GAAP; and

(c) amounts in the nature of interest payable in respect of any shares other
than equity share capital.

"Cash" means, at any time, the aggregate of cash (whether or not subject to
Security) and Cash Equivalents in the hand of or held by any member of the
Group.
"Cash Equivalents" means investments that are short term investments (excluding
equity investments) which are readily convertible into cash without incurring
any significant premium or penalty.
 
59

--------------------------------------------------------------------------------

 
"Consolidated Net Borrowings" means the aggregate amount of all the
interest-bearing bank Borrowings and other Borrowings on a consolidated basis
deducting the aggregate amount of Cash at such time.
"Consolidated Tangible Net Worth" means, at any time, the aggregate of the
amounts of (1) the issued ordinary share capital of the Parent Guarantor; and
(2) the amount standing to the credit of the reserves of the Group, including
any amount credited to the share premium account,
but deducting:

(a) any debit balance on the consolidated profit and loss account of the Group;

(b) (to the extent included) any amount shown in respect of:

(i) goodwill (including goodwill arising only on consolidation); or

(ii) other intangible assets of the Group other than those existing at the date
of this Agreement;

(c) any amount arising from an upward revaluation of assets made at any time
after the date of the Original Financial Statements of the Parent Guarantor;

(d) (to the extent included) any provision for deferred taxation; and

(e) any amount in respect of any dividend or distribution declared, recommended
or made by any member of the Group to the extent payable to a person who is not
a member of the Group and to the extent such distribution is not provided for in
the most recent financial statements,

and so that no amount shall be included or excluded more than once.
"Relevant Period" means each period of twelve months ending on the last day of
the Parent Guarantor's financial year and each period of twelve months ending on
the last day of the first half of the Parent Guarantor's financial year.



21. GENERAL UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

21.1 Authorisations

Each Obligor hereto shall (and shall procure that each other member of the Group
will) promptly:

(a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 
60

--------------------------------------------------------------------------------

 

(b) supply certified copies to the Facility Agent of,

any Authorisation required to:

(i) enable it to perform its obligations under the Finance Documents and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Finance Document subject to any
applicable Security Perfection Requirements, and to enable it to perform its
obligations under the Finance Documents; and

(ii) enable it or any other member of the Group to carry out its business, if
failure to do so under the terms of paragraph (a) above, would have or could
reasonably be expected to have any Material Adverse Effect.

21.2 Compliance with laws

(a) Each Obligor hereto shall and shall ensure other members of the Group shall,
comply in all respects with all laws to which any member of the Group may be
subject if such failure to comply could reasonably be expected to have a
Material Adverse Effect.

(b) Each Obligor hereto shall and shall procure that each other Obligor will, at
all times comply in all respects its obligations contained in any Finance
Document to which it is a party.

21.3 Negative pledge

(a) Each Obligor hereto shall not and shall ensure that no other member of the
Group will, create or permit to subsist any Security over any of its assets.

(b) Each Obligor hereto shall not and shall ensure that no other member of the
Group will:

(i) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Parent Guarantor or any other
member of the Group;

(ii) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

(iii) enter into or permit to subsist any title retention arrangement;

(iv) enter into or permit to subsist any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

(v) enter into or permit to subsist any other preferential arrangement having a
similar effect,

 
61

--------------------------------------------------------------------------------

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c) Paragraphs (a) and (b) above do not apply to:

(i) any existing Security as of the date of this Agreement (as notified to the
Facility Agent on or prior to the date of this Agreement) and any replacement of
that existing Security or of the indebtedness so secured except to the extent
the principal amount secured by that Security exceeds the amount secured as of
the date of this Agreement;

(ii) any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances;

(iii) any Security arising by operation of law and in the ordinary course of
business and not in connection with borrowing or raising of money or credit
provided that the debt which is secured thereby is paid when due or contested in
good faith by appropriate proceedings and properly provisioned;

(iv) any Security created pursuant to any Finance Document;

(v) any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier's standard or usual terms and not arising as a
result of any default or omission by any member of the Group;

(vi) any Security Interest or Quasi-Security over or affecting any asset
acquired by any member of the Group after the date of this Agreement if:

(1) the Security or Quasi-Security was not created in contemplation of, or
since, the acquisition of that asset by a member of the Group;

(2) to the extent the Security or Quasi-Security was created over shares or
equity interests acquired by a member of the Group, that Security or
Quasi-Security is released immediately upon completion of the acquisition; and

(3) the principal amount secured has not been increased in contemplation of, or
since, the acquisition of that asset by a member of the Group;

(vii) any Security or Quasi-Security over or affecting any asset of any person
which becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created before the date on which that company
becomes a member of the Group, and if:

 
62

--------------------------------------------------------------------------------

 

(1) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

(2) the Security or Quasi-Security was created over the shares or equity
interests of any person owned by that person which becomes a member of the
Group, that Security or Quasi-Security is released immediately upon completion
of the acquisition; and

(3) the principal amount secured has not increased in contemplation of or since
the acquisition of that company; or

(viii) any Security or Quasi-Security over assets, the book value of which (when
aggregated with the book value of any assets subject to Security or
Quasi-Security given by any member of the Group other than any permitted under
paragraphs (i) to (vii) above) does not exceed 10% of the Total Tangible Assets;
or

(ix) any Security created with the prior written consent of the Majority
Lenders.

(d) Notwithstanding the above paragraphs (a) to (c), the Borrower shall ensure
that there is no Security or Quasi-Security created over (i) all the equity
interests owned by the Borrower in HLJ Xinda and (ii) no less than 27.28% of the
equity interests directly owned by the Borrower in HLJ XDCM.

21.4 Disposals

(a) The Parent Guarantor shall not and shall ensure that no other member of the
Group will, enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, transfer or
otherwise assign, deal with or dispose of all or any part of its business,
assets or revenues, to any person outside the Group.

(b) Paragraph (a) above does not apply to any sale, transfer, assignment or
other disposal:

(i) made in the ordinary course of business of the disposing entities (including
in the ordinary course of the manufacturing business of the disposing entity)
including any disposal relating to the production lines or manufacturing
facilities of the disposing entity for the purpose of facilities upgrade or as a
result of write-off due to wear and tear (including any disposal of any obsolete
or damaged assets);

(ii) arising as a result of a transaction expressly permitted under paragraph
(c) of Clause 21.3 (Negative pledge);

 
63

--------------------------------------------------------------------------------

 

(iii) of assets in exchange for other assets comparable or superior as to type,
value and quality and for a similar purpose; or

(iv) any other sale, transfer, assignment or disposal provided that the higher
of the market value of or consideration receivable under such sale, transfer,
assignment or disposal (when aggregated with the higher of the market value or
consideration receivable for other sale, lease, transfer or other disposal by
any member of the Group made pursuant to this paragraph (iv) in the same
financial year) in any financial year does not exceed 5% of the Total Tangible
Assets; or

(v) with the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders).

21.5 Merger

The Parent Guarantor shall not and shall ensure that no other member of the
Group will, (x) enter into any amalgamation, demerger, merger or corporate
reconstruction or (y) acquire any company, business, assets or undertaking or
make any investment unless:

(A) in the case of any activity referred to in paragraph (x):

(a) each of the Obligors is the surviving entity after such amalgamation,
demerger, merger or corporate reconstruction so that it continues to assume the
performance and observance of all the obligations under the Finance Documents to
which it is a party; and

(b) such amalgamation, demerger, merger or corporate restructuring is to be made
on a solvent basis and does not have or could not be reasonably expected to have
any Material Adverse Effect; or

(B) in the case of any activity referred to in paragraph (y), any acquisition of
raw materials, equipment or other assets (excluding business undertaking or
shares or investments) made in the ordinary course of business of any member of
the Group; or

(C) in the case of any other acquisition or investment, the purchase
consideration of such acquisition or investment (when aggregated with the
purchase consideration of any acquisition and investment made pursuant to this
paragraph (C)) in any financial year does not exceed 15% of the Consolidated
Tangible Net Worth (as defined in Clause 20.3 (Definitions) and determined with
reference to the latest audited consolidated financial statements of the Parent
Guarantor delivered to the Facility Agent under the terms of this Agreement).

 
 
64

--------------------------------------------------------------------------------

 

21.6 Change of business

The Parent Guarantor shall procure that no material change is made to the nature
and scope of its business or the business of any of the other member of the
Group from that carried on at the date of this Agreement.

21.7 Loans and Guarantees

(a) The Parent Guarantor shall not and shall ensure that no other member of the
Group will, make any loan or grant any credit or give any guarantee or indemnity
for Financial Indebtedness to or for the benefit of any person which is not a
member of the Group or otherwise voluntarily assume any liability, whether
actual or contingent, in respect of any obligation of any person which is not a
member of the Group.

(b) Paragraph (a) does not apply to:

(i) any trade credit or guarantee (including letter of credit, performance
guarantee, bankers' acceptance notes and similar instruments) granted (i) on
usual commercial terms to a member of the Group or (ii) by a member of the Group
in its ordinary course of business;

(ii) any intercompany loan which forms the subject matter of the Assignment of
Loans; or

(iii) any loan, advance, guarantee or indemnity with the prior written consent
of the Majority Lenders.

21.8 Dividends

(a) The Borrower shall not declare or pay any dividend or make other income
distribution to its shareholders in respect of any financial year of the
Borrower.

(b) The Borrower shall (and shall procure that its Subsidiaries will) ensure
that:

(i) (aa) none of the corporate policies or constitutional documents of its
Subsidiaries or (bb) any agreement or other arrangement to which any of its
Subsidiaries is party or that is binding on any of its Subsidiaries shall
contain any restriction or limitation on (1) the payment or declaration of any
dividend or distribution to its shareholders which are members of the Group, or
(2) the making of repayment of shareholder's loans or payment of any other sums,
by any of its Subsidiaries to the Borrower, whether directly or indirectly; and

(ii) its Subsidiaries will not enter into any agreement or other arrangement
which contains any restriction or limitation on (1) the payment or declaration
of any dividend or distribution its shareholders which are members of the Group,
or (2) the making of repayment of shareholder's loans or intercompany loans to
any member of the Group or payment of any other sums, by any of its such
Subsidiaries to it, whether directly or indirectly.

 
65

--------------------------------------------------------------------------------

 

21.9 Financial Indebtedness

(a) The Borrower shall ensure that, except as provided below, none of it and the
other members of the Group may incur or permit to be outstanding any Financial
Indebtedness.

(b) Paragraph (a) above does not apply to:

(i) any Financial Indebtedness incurred under the Finance Documents; or

(ii) any Permitted Financial Indebtedness.

21.10 Taxation

The Borrower shall (and shall procure that each other Obligor and each
Subsidiary of the Borrower will) duly and punctually pay and discharge all Taxes
imposed upon it or its assets within the time period allowed without incurring
penalties, save to the extent that (a) payment is being contested in good faith,
(b) adequate reserves are being maintained for those Taxes and (c) payment can
be lawfully withheld.

21.11 Maintenance of Insurances

The Parent Guarantor will ensure that each member of the Group will maintain or
procure to be maintained with reputable insurers insurances on and in relation
to the business and assets of that member of the Group:

(a) against those risks customarily insured against by prudent companies
carrying on a similar business and in a similar location; and

(b) against those risks required by applicable law or by contract.

21.12 Intra-Group Indebtedness

(a) The Borrower shall not incur (or agree to incur) or have outstanding any
Intra-Group Indebtedness unless such Intra-Group Indebtedness is subordinated
(the "Subordinated Indebtedness") to the Borrower's liabilities under the
Finance Documents to which it is a party by:

(i) the execution (at the cost of the Borrower) of a Subordination Deed, by the
relevant inter-company or shareholder (as subordinated lender) and the Borrower
(as debtor) in favour of the Security Agent; and

(ii) the delivery to the Security Agent of that Subordination Deed, all relevant
supporting corporate authorisation and ancillary documents, legal opinion(s) and
all relevant document(s) mentioned in Part I of Schedule 2 (Conditions
precedent), mutatis mutandis, as requested by the Security Agent or the legal
counsel of the Security Agent.

 
66

--------------------------------------------------------------------------------

 

(b) The Borrower shall not pay, repay or prepay any principal, interest, or
other amount on or in respect of, or redeem, purchase or defease any
Subordinated Indebtedness except (i) as specifically permitted by the terms of
the Subordination Deed or (ii) for any repayment of Subordinated Indebtedness on
the first Utilisation Date to Guarantor B for the purpose of Guarantor B's full
redemption of the Notes (as contemplated in paragraph (a) of Clause 3.1
(Purpose)) on 29 August 2016.

21.13 Environmental undertakings

The Parent Guarantor shall ensure that its members of the Group will:

(a) comply in all material respects with all Environmental Laws to which it may
be subject;

(b) obtain all Environmental Licences required in connection with its business;
and

(c) comply in all material respects with the terms of all those Environmental
Licences,

in each case where failure to do so would reasonably be expected to have a
Material Adverse Effect.

21.14 Pari passu ranking

(a) Each Obligor hereto shall procure that its obligations under each Finance
Document to which it is a party do and will rank at least pari passu with all
its other present and future, actual or contingent, unsecured and unsubordinated
obligations, except for those which are mandatorily preferred by law applying to
companies generally.

(b) Subject to the completion of Security Perfection Requirements in accordance
with the terms of this Agreement and the Security Documents, each Obligor hereto
shall ensure that its obligations under the Finance Documents will be secured to
the extent of the Security Documents to which it is a party and shall rank at
all times in priority to the claims of all of its unsecured and unsubordinated
creditors except for obligations mandatorily preferred by law.

21.15 Arm's length dealings

 
67

--------------------------------------------------------------------------------

 
Each Obligor hereto shall not (and the Parent Guarantor shall ensure that no
other member of the Group will) enter into any arrangement, agreement or
commitment with any person or pay any fees, commissions or other sums on any
account whatsoever to any persons other than:

(a) in the ordinary course of trading, at arm's length and on normal commercial
terms;

(b) as required by the Finance Documents; or

(c) those to which the Majority Lenders have given their prior written consent.

21.16 Further assurance

(a) Each Obligor hereto shall promptly do all such acts or execute all such
documents (including assignments, transfers, mortgages, charges, notices and
instructions) as the Security Agent may reasonably specify (and in such form as
the Security Agent may reasonably require) in favour of the Security Agent or
its nominee(s):

(i) to perfect the Security created or intended to be created under or evidenced
by the Security Documents to which it is a party (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents to
which it is a party or by law; and/or

(ii) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security after it has become enforceable in
accordance with its terms.

(b) Each Obligor hereto shall take all such action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any Security
conferred or intended to be conferred on the Security Agent or the Finance
Parties by or pursuant to the Finance Documents to which it is a party.

21.17 Use of Loan proceeds

(a) The Borrower shall not and will not permit or authorize any other person to,
directly or indirectly, use, lend, make payments of, contribute or otherwise
make available, all or any part of the proceeds of any Loan or other
transaction(s) contemplated by this Agreement to fund any trade, business or
other activities:  (i) involving or for the benefit of any Restricted Party, or
(ii) in any other manner that would reasonably be expected to result in any
Obligor or any Lender being in breach of any Sanctions (if and to the extent
applicable to either of them) or becoming a Restricted Party.

(b) The Borrower shall not, and shall ensure that none of its Subsidiaries or
any other member of the Group or its employees will, (i) engage in offering,
giving, receiving, or soliciting, directly or indirectly, anything of value to
influence improperly the actions of any person including any Lender and its
employees; and (ii) directly or indirectly, use the proceeds of the Facility for
any purpose which would breach any anti-bribery law or other similar legislation
in any applicable jurisdiction.

 
68

--------------------------------------------------------------------------------

 

(c) The Borrower shall, and shall ensure and procure that none of its
Subsidiary(ies) and the other members of the Group will, conduct their
businesses in compliance with the applicable anti-corruption laws in all
material respects and maintain policies and procedures designed to prevent
bribery and corruption by its employees.

21.18 Listing

The Parent Guarantor shall ensure that its shares remain listed on NASDAQ and
shall not be suspended from trading for more than fourteen (14) consecutive
trading days.



22. EVENTS OF DEFAULT

Each of the events or circumstances set out in the following sub-clauses of this
Clause 22 (other than Clause 22.17 (Acceleration)) is an Event of Default.

22.1 Non-payment

Any Obligor does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable, unless:

(a) its failure to pay is caused by:

(i) an administrative or technical error; or

(ii) a Disruption Event; and

(b) payment is made within three (3) Business Days of its due date.




22.2 Financial covenants

Any requirement of Clause 20 (Financial covenants) is not satisfied.

22.3 Other obligations

(a) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 22.1 (Non-payment) and Clause 22.2
(Financial covenants)).

(b) Any condition attached to any waiver or consent given under any Finance
Document is not fulfilled.

 
69

--------------------------------------------------------------------------------

 

(c) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied to the Facility Agent's satisfaction
(acting on the instructions of the Majority Lenders) within ten (10) Business
Days (or such longer period as the Majority Lenders may otherwise agree in
writing) of the earlier of (i) the Facility Agent giving notice to the relevant
Obligor and (ii) the relevant Obligor becoming aware of the failure to comply.

22.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
or any member of the Group under or in connection with any Finance Document is
or proves to have been incorrect or misleading in any material respect when made
or deemed to be made or repeated unless the circumstances giving rise to such
misrepresentation or misstatement are capable of being remedied and are remedied
within ten (10) Business Days (or such longer period as the Majority Lenders may
otherwise agree in writing) of the earlier of (i) the Facility Agent giving
notice to the relevant Obligor and (ii) the relevant Obligor becoming aware of
the relevant misrepresentation.

22.5 Cross default

(a) Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

(b) Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described and taken into account the relevant grace
period (if any) thereunder).

(c) Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as the case may
be, as a result of an event of default (however described and taken into account
the relevant grace period (if any) thereunder).

(d) Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group as the case may be, due and
payable prior to its specified maturity as a result of an event of default
(however described and taken into account the relevant grace period (if any)
thereunder).

(e) No Event of Default will occur under this Clause 22.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than US$5,000,000 (or its
equivalent in any other currency or currencies).

 
70

--------------------------------------------------------------------------------

 

22.6 Insolvency

(a) A member of the Group is or is presumed or deemed to be unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.

(b) The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).

(c) A moratorium is declared in respect of any indebtedness of any member of the
Group.

(d) No Event of Default will occur under the above paragraph (a) or (b) in the
case of a solvent liquidation of a member of the Group which is not an Obligor.

22.7 Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision, reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any member of the
Group other than a solvent liquidation or reorganisation of any member of the
Group which is not an Obligor;

(b) a composition or arrangement with any creditor of the Guarantor or any
member of the Group, or (ii) an assignment for the benefit of creditors
generally of any member of the Group or a class of such creditors;

(c) the appointment of a liquidator (other than a solvent liquidation or
reorganisation of any member of the Group which is not an Obligor), receiver,
administrator, administrative receiver, compulsory manager, provisional
supervisor or other similar officer in respect of any member of the Group or any
of its assets; or

(d) enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction.
Clause 22.7(a) shall not apply to any winding-up petition which is (i) frivolous
or vexatious and (ii) is discharged, stayed or dismissed within 30 days of
commencement.
 
71

--------------------------------------------------------------------------------

 

22.8 Creditors' process

(a) Any member of the Group fails to pay any sum over US$5,000,000 due from it
under any final judgment or any final order made or given by a court of
competent jurisdiction.

(b) Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of a member of the Group having an aggregate value of
US$5,000,000 and is not discharged within 30 days after the relevant order for
expropriation, attachment, sequestration, distress or execution is made.

22.9 Security

Any Security Document after the date of its execution, is no longer in full
force and effect or any Security Document (other than the Original Share Charge
(Guarantor D) which is to be replaced and substituted by the Notarised Share
Charge (Guarantor D)) does not create in favour of the Security Agent the
Security which it is expressed to create with the ranking and priority it is
expressed to have, subject to the compliance of the relevant Security Perfection
Requirements which are required to be satisfied within the timeframe set out in
the relevant Finance Documents.

22.10 Listing status

The shares of Parent Guarantor are no longer listed on NASDAQ or the shares of
Parent Guarantor are at any time suspended from trading in NASDAQ for a
continuous period of more than fourteen (14) consecutive trading days.

22.11 Unlawfulness

It is or will become unlawful for an Obligor to perform any of its obligations
under any Finance Documents to which it is a party.

22.12 Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document. or any Finance Document is, for whatever reason, no longer
in full force and effect.

22.13 Cessation of business

(a) Any Obligor (i) suspends or ceases or threatens to suspend or cease to carry
on all or a material part of its business or operation; or (ii) changes or
threatens to change the nature and scope of its business.

(b) Any Governmental Agency nationalises or expropriates or threatens to
nationalise or expropriate all or any substantial part of the business or assets
of any Obligor.

22.14 Material adverse change

An event or circumstance (including modifications to any Authorisation) occur
which has or could reasonably be expected to have a Material Adverse Effect.
 
72

--------------------------------------------------------------------------------

 

22.15 Material litigation

Any litigation, arbitration, administrative proceedings or investigation before
any court, arbitration or other relevant authority (together, the "proceedings")
is current, pending or threatened against any member of the Group which
proceedings alone or together with any other such proceedings the Majority
Lenders consider to have or be likely to have a Material Adverse Effect.

22.16 Auditor's qualification

The audited financial statements of any Obligor delivered to the Facility Agent
pursuant to the Finance Documents to which it is a party are qualified by its
auditors.

22.17 Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing, the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:

(a) cancel the Total Commitments whereupon they shall immediately be cancelled;

(b) declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

(c) declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Facility Agent acting on the
instructions of the Majority Lenders; and/or

(d) instruct the Security Agent to enforce all or any of the Security Documents
and/or preserve the Security constituted by any Security Document and/or to
exercise any right, power and remedy available to the Security Agent under any
Security Document.




23. CHANGES TO THE LENDERS

23.1 Assignments and transfers by the Lenders

Subject to this Clause 23, a Lender (the "Existing Lender") may:

(a) assign any of its rights; or

(b) transfer by novation any of its rights and obligations,

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender") including any assignment or transfer in
connection with a securitisation or other transaction having a similar effect
provided that the costs of such assignment or transfer shall not be borne by any
Obligor.
 
73

--------------------------------------------------------------------------------

 

23.2 Conditions of assignment or transfer

(a) The consent of or consultation with any Obligor is not required for an
assignment of a Lender's rights or for a transfer by a Lender of any of its
obligations under the Finance Documents.

(b) A transfer will be effective only if the procedure set out in Clause 23.5
(Procedure for transfer) is complied with.

(c) An assignment will be effective only if the procedure and conditions set out
in Clause 23.6 (Procedure for assignment) are complied with.

23.3 Assignment or transfer fee

The New Lender shall, on or before the date upon which an Assignment Agreement
or Transfer Certificate is delivered to the Facility Agent, pay to the Facility
Agent (for its own account) a fee of US$3,000 free and clear of Tax under the
applicable law.

23.4 Limitation of responsibility of Existing Lenders

(a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

(ii) the financial condition of any Obligor or the Group;

(iii) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

(b) Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

(i) has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
74

--------------------------------------------------------------------------------

 

(ii) will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

(c) Nothing in any Finance Document obliges an Existing Lender to:

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 23; or

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

(d) In relation to any assignment or transfer by an Existing Lender under this
Clause 23, the relevant New Lender agrees to be bound by any consent, waiver or
decision given or made by such Existing Lender in connection with the Finance
Documents prior to such assignment or transfer.

23.5 Procedure for transfer

(a) A transfer is effected in accordance with paragraph (c) below when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender not later than the
fifth Business Day (or such later Business Day accepted by the Facility Agent)
prior to the proposed Transfer Date.  The Facility Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(b) The Facility Agent shall not be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender unless it is satisfied
that it has completed all "know your customer" and other similar procedures that
it is required (or deems desirable) to conduct in relation to the transfer to
such New Lender.  The Facility Agent does not have any liability or
responsibility to any Party as a consequence of its relying on and acting in
accordance with any such Transfer Certificate if the same is subsequently proved
to be not authentic or duly authorised.

(c) On the Transfer Date:

(i) to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another shall be cancelled (being the "Discharged Rights and
Obligations");

 
75

--------------------------------------------------------------------------------

 

(ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii) the Facility Agent, the Mandated Lead Arranger and Bookrunner, the New
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an Original Lender with the rights and/or obligations acquired
or assumed by it as a result of the transfer and to that extent the Facility
Agent, the Mandated Lead Arranger and Bookrunner and the Existing Lender shall
each be released from further obligations to each other under this Agreement;
and

(iv) the New Lender shall become a Party as a "Lender".

(d) The procedure set out in this Clause 23.5 shall not apply to any right or
obligation under any Finance Document (other than this Agreement) if and to the
extent its terms, or any laws or regulations applicable thereto, provide for or
require a different means of transfer of such right or obligation or prohibit or
restrict any transfer of such right or obligation, unless such prohibition or
restriction shall not be applicable to the relevant transfer or each condition
of any applicable restriction shall have been satisfied.

23.6 Procedure for assignment

(a) Subject to the conditions set out in paragraph (d) below and in Clause
23.2 (Conditions of assignment or transfer), an assignment may be effected in
accordance with paragraph (b) below when the Facility Agent executes an
otherwise duly completed Assignment Agreement delivered to it by the Existing
Lender and the New Lender not later than the fifth Business Day (or such later
Business Day accepted by the Facility Agent) prior to the proposed date of
assignment.  The Facility Agent shall, subject to paragraph (d)(ii) below, as
soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

(b) On the Transfer Date:

(i) the Existing Lender will assign absolutely to the New Lender the rights
under the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 
76

--------------------------------------------------------------------------------

 

(ii) the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(iii) the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

(c)  Lenders may utilise procedures other than those set out in this Clause 23.6
to assign their rights under the Finance Documents (but not, without the consent
of the relevant Obligor or unless in accordance with Clause 23.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in paragraph (d)
below.
(d) An assignment (whether pursuant to an Assignment Agreement or paragraph (c)
above) will only be effective on:

(i) receipt by the Facility Agent (whether in an Assignment Agreement or
otherwise) of written confirmation from the New Lender (in form and substance
satisfactory to the Facility Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

(ii) performance by the Facility Agent of all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the Facility Agent
shall promptly notify to the Existing Lender and the New Lender.  The Facility
Agent shall not be obliged to execute an Assignment Agreement delivered to it by
an Existing Lender and the New Lender or any document delivered to it pursuant
to paragraph (c) above unless it is satisfied that it has completed all "know
your customer" and other similar procedures that it is required (or deems
desirable) to conduct in relation to the assignment to such New Lender.

(e) The procedure set out in this Clause 23.6 shall not apply to any right or
obligation under any Finance Document (other than this Agreement) if and to the
extent its terms, or any laws or regulations applicable thereto, provide for or
require a different means of assignment of such right or release or assumption
of such obligation or prohibit or restrict any assignment of such right or
release or assumption of such obligation, unless such prohibition or restriction
shall not be applicable to the relevant assignment, release or assumption or
each condition of any applicable restriction shall have been satisfied.
 
77

--------------------------------------------------------------------------------

 

23.7 Copy of Transfer Certificate or Assignment Agreement to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or Assignment Agreement, send to the Borrower a
copy of that Transfer Certificate or Assignment Agreement.

23.8 Exclusion of Facility Agent's liability

In relation to any assignment or transfer pursuant to this Clause 23, each Party
acknowledges and agrees that the Facility Agent shall not be obliged to enquire
as to the accuracy of any representation or warranty made by a New Lender in
respect of its eligibility as a Lender.

23.9 Existing consents and waivers

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant assignment or transfer
to such New Lender.

23.10 Assignments and transfers to Obligor group

A Lender may not assign or transfer to any Obligor or any Affiliate of any
Obligor any of such Lender's rights or obligations under any Finance Document,
except with the prior written consent of all the Lenders.

23.11 Transfer by Lenders due to succession

If a Lender merges with any other person by universal succession or otherwise
and that Lender is not the succeeding entity after the merger, that Lender
shall, at its own cost, within 45 days of that merger becoming effective,
furnish or procure to be furnished to the Facility Agent a legal opinion (or a
certified true copy of a legal opinion) issued by qualified legal counsel
practising law in its jurisdiction of incorporation in such form and substance
as the Facility Agent (acting reasonably) accepts confirming that by the
operation of law, all that Lender's assets, rights, liabilities and obligations
have been duly transferred to or vested in the succeeding entity and that
succeeding entity has succeeded to all relationships of that Lender as if those
assets, rights, liabilities and obligations had been originally acquired,
incurred or entered into by the succeeding entity, whereupon a transfer and
novation of all that Lender's rights and obligations under this Agreement to its
succeeding entity shall have been, or be deemed to have been, duly effected as
at the effective date of such merger.  If a Lender does not comply with the
requirement under this Clause 23.111, the Facility Agent may decline to
recognize the succeeding entity and require the relevant Lender and its
succeeding entity to sign and deliver a Transfer Certificate to the Facility
Agent in accordance with Clause 23.5 (Procedure for transfer) together with the
transfer fee referred to in Clause 23.3 (Assignment or transfer fee) or to
provide or enter into such documents, or make such arrangements acceptable to
the Facility Agent (acting on the advice of the Facility Agent's legal counsel
(any legal costs so incurred shall be borne by the relevant Lender)) in order to
establish that all rights and obligations of the relevant Lender under this
Agreement have been transferred to and assumed by the succeeding entity.
 
 
78

--------------------------------------------------------------------------------

 

23.12 Security over Lender's Rights

In addition to the other rights provided to the Finance Parties under this
Clause 23, each Lender may, after giving five (5) Business Days' prior notice to
the Borrower, at any time charge, assign or otherwise create Security in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure that Lender's obligations including:

(a) any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or similar authority; and

(b) if that Lender is a fund, any charge, assignment or other Security granted
to any holders (or trustee or representatives of holders) of obligations owed,
or securities issued, by that Lender as security for those obligations or
securities,

except that no such charge, assignment or Security shall:

(i) release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii) require any payments to be made by an Obligor other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.




24. DISCLOSURE OF INFORMATION

24.1 Confidentiality

(a) Each Finance Party must keep all Confidential Information confidential and
not disclose it to anyone, save to the extent permitted by Clause 24.2
(Disclosure of Confidential Information).

(b) Each Finance Party must ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.




24.2 Disclosure of Confidential Information

Any Finance Party may disclose to:
 
79

--------------------------------------------------------------------------------

(a) any of its Affiliates;

(b) its head office, representative office and any other branch;

(c) any other Finance Party;

(d) any professional advisers (including auditors and lawyers) of and other
persons providing services to, it or any of its Affiliates, its head office, any
of its representative offices or any other branch of it;

(e) any Obligor or any person permitted by any Obligor;

(f) any credit rating agency, insurer or insurance broker of, or direct or
indirect provider of credit protection to, that Finance Party or any of its
Affiliates, its head office, any of its representative offices or any of its
branches if any person to whom the Confidential Information is to be given
pursuant to this paragraph (f) is made aware in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information;

(g) any court, tribunal or regulatory authority or Governmental Agency with
jurisdiction over that Finance Party or any of its Affiliates, its head office,
any of its representative offices or any other branch of it or any person to
whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation or by such court, tribunal or regulatory authority
or Governmental Agency with jurisdiction as mentioned above;

(h) any governmental, quasi-governmental, administrative, supervisory, banking,
taxation or other regulatory authority with jurisdiction over that Finance Party
or any of its Affiliates, its head office, any of its representative offices or
any other branch of it or any person to whom, and to the extent that,
information is required to be disclosed by any such governmental,
quasi-governmental, administrative, supervisory banking, taxation or other
regulatory authority with jurisdiction as mentioned above;

(i) any other person:

(i) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement (or any agent or professional adviser of such assignee or transferee
or potential assignee or transferee); or

(ii) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor (or any
agent or professional adviser of such sub-participant or potential
sub-participant),

 
80

--------------------------------------------------------------------------------

 
provided that in the case of paragraph (i)(i), such other person has entered
into a confidentiality undertaking substantially in the form recommended by the
APLMA or in any other form agreed between the Borrower and the Facility Agent
except that there shall be no requirement for a confidentiality undertaking if
the recipient is a professional adviser and is subject to professional
obligations to maintain confidentiality;
any information about any Obligor, its Affiliates, the Group and the Finance
Documents as that Finance Party (acting in compliance with the applicable laws
and regulations) shall consider appropriate, subject to the conditions and
restrictions set out in the above.  This Clause supersedes any previous
agreement relating to the confidentiality of such information.

24.2 Any Lender may also disclose the size and term of the Facility and the name
of each of the Obligors to any investor or a potential investor in a
securitisation (or similar transaction of broadly equivalent economic effect) of
that Lender's rights or obligations under the Finance Documents.




25. CHANGES TO THE OBLIGORS

25.1 No assignment or transfer by Obligors

No Obligor may assign or transfer all or part of its rights or obligations under
the Finance Documents to which it is a party.

25.2 Accession as Additional Guarantor

(a) Each Obligor hereto shall procure that any Offshore Subsidiary incorporated
or acquired after the date of this Agreement shall, as soon as possible after
such incorporation or acquisition, become an Additional Guarantor.

(b) Any Offshore Subsidiary incorporated or acquired after the date of this
Agreement will become an Additional Guarantor if:

(i) the Borrower delivers to the Facility Agent a duly completed and executed
Accession Letter in respect of the accession of that Offshore Subsidiary as an
Additional Guarantor;

(ii) each of the Borrower and that Offshore Subsidiary shall have confirmed in
such Accession Letter that no Default is continuing or would occur as a result
of that Offshore Subsidiary becoming an Additional Guarantor;

(iii) each Finance Party shall have completed (and be satisfied with the results
of) all necessary "know your customer", anti-money laundering or similar other
checks relating to any person that is required under applicable laws and/or
regulations to carry out in relation such Offshore Subsidiary; and

 
81

--------------------------------------------------------------------------------

 

(iv) the Facility Agent has received all of the documents and other evidence
listed in Part II of Schedule 2 (Conditions precedent) required to be delivered
by that Offshore Subsidiary, each in form and substance satisfactory to the
Facility Agent.

The Facility Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

(c) Delivery of an Accession Letter by any Offshore Subsidiary constitutes
confirmation by such Offshore Subsidiary that the Repeating Representations are
true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.




26. ROLE OF THE FACILITY AGENT AND THE MANDATED LEAD ARRANGER AND BOOKRUNNER

26.1 Appointment of the Facility Agent

(a) Each of the other Finance Parties appoints the Facility Agent to act as its
facility agent under and in connection with the Finance Documents.

(b) Each of the other Finance Parties authorises the Facility Agent to exercise
the rights, powers, authorities and discretions specifically given to the
Facility Agent under or in connection with the Finance Documents together with
any other incidental rights, powers, authorities and discretions.

26.2 Appointment of Security Agent

(a) Each Finance Party (other than the Security Agent) appoints the Security
Agent to act as its security agent under and in connection with the Finance
Documents.

(b) The Security Agent declares that it shall hold the Transaction Security on
trust for the Finance Parties on the terms contained in this Agreement.

(c) Each Finance Party (other than the Security Agent) authorises the Security
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Security Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

(d) Each Finance Party (other than the Security Agent) shall not have any
independent power to enforce, or have recourse to, any of the Transaction
Security or to exercise any rights or powers arising under the Security
Documents except through the Security Agent.

 
82

--------------------------------------------------------------------------------

 

26.3 Duties of the Facility Agent

(a) Subject to paragraph (b) below, the Facility Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Facility Agent for that Party by any other Party.

(b) Without prejudice to Clause 23.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (a) above shall not apply to any Transfer
Certificate or to any Assignment Agreement.

(c) Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

(d) If the Facility Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Lenders.

(e) If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than to
the Facility Agent or the Mandated Lead Arranger and Bookrunner) under this
Agreement it shall promptly notify the other Finance Parties.

(f) The Facility Agent's duties under the Finance Documents are solely
mechanical and administrative in nature.  The Facility Agent shall have no other
duties, obligations or responsibilities save as expressly provided for in the
Finance Documents.

26.4 Duties of the Security Agent

(a) The Security Agent shall promptly provide the Facility Agent with complete
copies (together with any accompanying attachments or enclosures, if any) the
contents of any notice or document and promptly inform the Facility Agent of any
payment received by it (in its capacity as security agent and/or trustee for the
Finance Parties) from any Obligor under any Finance Document.

(b) Except where a Finance Document specifically provides otherwise, the
Security Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to the Facility Agent.

(c) If the Security Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Lenders.

(d) The Security Agent's duties under the Finance Documents are solely
mechanical and administrative in nature.  Each Party agrees that the Security
Agent shall have only those duties, obligations and responsibilities expressly
specified in the Finance Documents to which the Security Agent is party (and no
others shall be implied).

 
83

--------------------------------------------------------------------------------

 

26.5 Role of the Mandated Lead Arranger and Bookrunner

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger and Bookrunner does not have any obligations of any kind to any other
Party under or in connection with any Finance Document.

26.6 No fiduciary duties

(a) Nothing in this Agreement constitutes any Transaction Agent or the Mandated
Lead Arranger and Bookrunner as a trustee or fiduciary of any other person.  The
Parties hereby expressly agree that no statutory duty of care (as contemplated
in the Trustee Ordinance (Chapter 29 of the Laws of Hong Kong)) shall apply to
the Security Agent in connection with its role or its carrying out of any of its
obligations, under any Finance Document to which the Security Agent is a party.

(b) Neither a Transaction Agent nor the Mandated Lead Arranger and Bookrunner
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

26.7 Business with the Group

Each of the Transaction Agents and the Mandated Lead Arranger and Bookrunner may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.

26.8 Rights and discretions of the Facility Agent

(a) The Facility Agent may rely on:

(i) any communications, representation, notice or document believed by it to be
genuine, correct and appropriately authorised and shall have no duty to verify
any signature on any document or to check the adequacy, accuracy or completeness
of any documents it forwards to another Party; and

(ii) any statement purportedly made by a director, authorised signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

(b) The Facility Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:

(i) no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non-payment)) and is not obliged to enquire as to the
occurrence or confirmation of a Default.  The Facility Agent has no duty to
monitor (1) any Default has occurred; or (2) the performance, default or any
breach by any Party of its obligations under the Finance Documents or any other
documents thereto or (3) whether any other event specified in any Finance
Document has occurred or not;

 
84

--------------------------------------------------------------------------------

 

(ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

(iii) any notice or request made by the Obligors' Agent is made on behalf of and
with the consent and knowledge of each other Obligor.

(c) The Facility Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts as it considers necessary
or desirable.

(d) The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.

(e) The Facility Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

(f) Notwithstanding any other provision of any Finance Document to the contrary,
neither any Transaction Agent nor the Mandated Lead Arranger and Bookrunner is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty or duty
of confidentiality.

26.9 Majority Lenders' instructions

(a) Unless a contrary indication appears in a Finance Document, each Transaction
Agent shall (i) exercise any right, power, authority or discretion vested in it
as relevant Transaction Agent in accordance with any instructions given to it by
the Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as relevant
Transaction Agent) and (ii) not be liable for any act (or omission) if it acts
(or refrains from taking any action) in accordance with an instruction of the
Majority Lenders.

(b) Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

(c) A Transaction Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) or under
paragraph (d) below until it has received any indemnification or security as it
may require for any cost, loss or liability (together with any associated
Indirect Tax) which it may incur in complying with the instructions.  A
Transaction Agent may refrain from doing anything which in its opinion will or
may (i) be contrary to any relevant law, directive or regulation of any
jurisdiction and each Transaction Agent may do anything which is in its opinion,
necessary to comply with any such law, directive or regulation or (ii) risk its
own funds.

 
85

--------------------------------------------------------------------------------

 

(d) In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) a Transaction Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

(e) The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

25.9A    Instructions to Security Agent and exercise of discretion

(a) Subject to paragraphs (d) and (e) below, the Security Agent shall act in
accordance with any instructions given to it by the Majority Lenders or the
Lenders (as the case may be), if so instructed by the Majority Lenders or the
Lenders (as the case may be), refrain from exercising any right, power,
authority or discretion vested in it as Security Agent and shall be entitled to
assume that (i) any instruction received by it from the Facility Agent, the
Lenders or the Majority Lenders are duly given in accordance with the terms of
the Finance Documents and (ii) unless it has received actual notice of
revocation, those instructions or directions have not been revoked.

(b) The Security Agent shall be entitled to request instructions, or
clarification of any direction, from the Majority Lenders or the Lenders (as the
case may be) as to whether, and in what manner, it should exercise or refrain
from exercising any rights, powers, authorities and discretions and the Security
Agent may refrain from acting unless and until those instructions or
clarification are received by it.

(c) Any instructions given to the Security Agent by the Majority Lenders or the
Lenders (as the case may be) shall override any conflicting instructions given
by any other Parties.

(d) Paragraph (a) above shall not apply:

(i) where a contrary indication appears in this Agreement;

(ii) where this Agreement requires the Security Agent to act in a specified
manner or to take a specified action; and

(iii) in respect of any provision in this Agreement which protects the Security
Agent's own position in its personal capacity as opposed to its role as Security
Agent for the Finance Parties.

(e) If giving effect to instructions given by the Majority Lenders would (in the
Security Agent's opinion) have an effect equivalent to an amendment or wavier
referred to in Clause 34.2 (Exceptions), the Security Agent shall not act in
accordance with those instructions unless consent to it so acting is obtained
from each Party (other than the Security Agent) whose consent would have been
required by Clause 34.2 (Exceptions) in respect of that amendment or waiver.

 
86

--------------------------------------------------------------------------------

 

(f) In exercising any discretion to exercise a right, power or authority under
this Agreement where it has not received any instructions from the Majority
Lenders or the Lenders (as the case may be) as to the exercise of that
discretion, the Security Agent shall do so having regard to the interests of all
the Finance Parties.

26.10 Rights and discretions of the Security Agent

(a) The Security Agent may rely on:

(i) any communications, representation, notice or document believed by it to be
genuine, correct and appropriately authorised and shall have no duty to verify
any signature on any document; and

(ii) any statement purportedly made by a director, authorised signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

(b) The Security Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:

(i) no Default has occurred and is not obliged to enquire as to the occurrence
or confirmation of a default;

(ii) any right, power, authority or discretion vested in any party to any
Finance Documents or the Majority Lenders has not been exercised; and

(iii) (if it receives any instructions or directions from the Facility Agent to
take any action in relation to any Transaction Security) all applicable
conditions under the Finance Documents for taking that action have been
satisfied.

(c) The Security Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

(d) The Security Agent may act in relation to the Finance Documents through its
personnel and agents.

(e) The Security Agent may disclose to any other party to any Finance Document
any information it reasonably believes it has received as security agent and/or
trustee under any Finance Document.

(f) Notwithstanding any other provision of any Finance Document to the contrary,
the Security Agent is not obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or a breach of a
fiduciary duty or duty of confidentiality.

(g) Each of the Security Agent, any Receiver (as defined in any Security
Document) and any Delegate (as defined in any Security Document) may, at any
time, delegate by power of attorney or otherwise to any person for any period,
all or any of the rights, powers and discretions vested in it by any of the
Finance Documents (including the power to execute any Security Document on
behalf of the Security Agent).

 
87

--------------------------------------------------------------------------------

 

(h) That delegation may be made upon any terms and conditions (including the
power to sub delegate) and subject to any restrictions that the Security Agent,
that Receiver (as defined in any Security Document) or that Delegate (as defined
in any Security Document) (as the case may be) may, in its discretion, think fit
in the interests of the Finance Parties and it shall not be bound to supervise,
or be in any way responsible for any loss incurred by reason of any misconduct
or default on the part of any such delegate or sub delegate.

(i) The Security Agent may at any time appoint (and subsequently remove) any
person to act as a separate agent/ security agent/ trustee or as a co security
agent/ co trustee jointly with it (i) if it considers that appointment to be in
the interests of the Finance Parties; or (ii) if such appointment is advisable
to be made under the legal advice of the legal counsel to the Security Agent or
(iii) for the purposes of executing any Security Document, conforming to any
legal requirements, registration requirements, restrictions or conditions which
the Security Agent deems to be relevant or (iv) for obtaining or enforcing any
judgment in any jurisdiction, and the Security Agent shall give prior notice to
the Borrower and the Facility Agent of that appointment. The Security Agent may
appoint and pay any person to act as a custodian or nominee on any terms in
relation to any assets of the trust created under this Agreement as the Security
Agent may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Agent shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any such
person.

(j) Any person so appointed shall have the rights, powers and discretions (not
exceeding those conferred on the Security Agent by this Agreement) and the
duties and obligations that are conferred or imposed by the instrument of
appointment.

(k) The remuneration that the Security Agent may pay to that person, and any
costs and expenses (together with any applicable Indirect Tax) incurred by that
person in performing its functions pursuant to that appointment shall, for the
purposes of this Agreement, be treated as costs and expenses incurred by the
Security Agent.

26.11 Responsibility for documentation

None of the Transaction Agents nor the Mandated Lead Arranger and Bookrunner:
 
88

--------------------------------------------------------------------------------

 

(a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by any Transaction Agent, the
Mandated Lead Arranger and Bookrunner, an Obligor or any other person given in
or in connection with any Finance Document or any Transfer Certificate; or

(b) is responsible for the execution, legality, validity, effectiveness,
adequacy or enforceability of any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Finance Document.

26.12 Exclusion of liability

(a) Without limiting paragraph (b) below, a Transaction Agent shall not be
liable for any cost, loss or liability incurred by any Party as a consequence
of:

(i) that Transaction Agent having taken or having omitted to take any action
under or in connection with any Finance Document, unless directly caused by that
Transaction Agent's gross negligence or wilful misconduct; or

(ii) any delay in the crediting to any account of an amount required under the
Finance Documents to be paid by that Transaction Agent, if that Transaction
Agent shall have taken all necessary steps as soon as reasonably practicable to
comply with (1) the regulations or operating procedures of any recognised
clearing or settlement system used by that Transaction Agent for the purpose of
such payment or (2) any applicable anti-money laundering, anti-terrorism
requirement, Sanctions, embargos or similar requirements under the applicable
laws and regulations; or

(iii) the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any Finance Document, the Charged
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, the Finance Documents
or the Charged Property.

(b) No Party (other than a Transaction Agent) may take any proceedings against
any officer, employee or agent of such Transaction Agent in respect of any claim
it might have against the Transaction Agents or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of such Transaction Agent
may rely on this Clause.

(c) Nothing in this Agreement shall oblige a Transaction Agent or the Mandated
Lead Arranger and Bookrunner to conduct any "know your customer" or other
procedures in relation to any person on behalf of any Lender and each Lender
confirms to the Transaction Agents and the Mandated Lead Arranger and Bookrunner
that it is solely responsible for any such procedures it is required to conduct
and that it shall not rely on any statement in relation to such procedures made
by any Transaction Agent or the Mandated Lead Arranger and Bookrunner.

 
89

--------------------------------------------------------------------------------

 

(d) None of Transaction Agents shall be responsible for making, or have any duty
to make, any investigation in respect of or in any way be liable whatsoever for:

(i) the nature, status, creditworthiness or solvency of any Obligor, any member
of the Group or any other person;

(ii) the execution, legality, validity, adequacy (including without limitation
adequacy of security, if any, relating to), admissibility in evidence or
enforceability of any Finance Document or any other document entered into in
connection therewith;

(iii) the title, ownership, value, sufficiency or existence of any Charged
Property;

(iv) the registration, filing, protection or perfection of any Security Document
or the priority of any Transaction Security;

(v) the scope, adequacy, accuracy or completeness of any representations,
warranties or statements made by or on behalf of, or any information (whether
oral or written) supplied by or on behalf of, any Obligor, any member of the
Group or any other person under or in connection with any Finance Document or
any document entered into in connection therewith;

(vi) the performance or observance by any Obligor or any other person with any
provisions of any Finance Document or in any document entered into in connection
therewith or the fulfilment or satisfaction of any conditions contained therein
or relating thereto or as to the existence or occurrence at any time of any
default, event of default or similar event contained therein or any waiver or
consent which has at any time been granted in relation to any of the foregoing;

(vii) the existence, accuracy or sufficiency of any legal or other opinions,
searches, reports, certificates, valuations or investigations delivered or
obtained or required to be delivered or obtained at any time in connection with
any Finance Document;

(viii) the compliance of the provisions and contents of and the manner and
formalities applicable to the execution of any Finance Document and any
documents connected therewith, and/or compliance of any such provisions,
contents, manner and/or formalities with any applicable laws or regulations;

(ix) the failure by any Obligor to obtain or comply with any Authorisation or
other authority in connection with the origination, sale or purchase of any of
the Charged Property or the failure to effect or procure registration of or to
give notice to any person in relation to or otherwise protect the security
created or purported to be created by or pursuant to any Transaction Security or
other documents entered into in connection therewith;

 
90

--------------------------------------------------------------------------------

 

(x) the failure to call for delivery of documents of title to or require any
transfers, legal mortgages, charges or other further assurances in relation to
any of the assets the subject matter of any of the Finance Documents or any
other document;

(xi) any accounts subject to any Transaction Security or any other accounts,
books, records or files maintained by any Obligor, or any other person in
respect of any of the Charged Property; or

(xii) any other matter or thing relating to or in any way connected with any
Transaction Security or any document entered into in connection therewith
whether or not similar to the foregoing.

(e) Unless mandatorily required by applicable laws to which a Transaction Agent
is subject, each Transaction Agent shall not be responsible for providing any
certification, document or information (except information relating to itself)
that may be required for any anti-money laundering due diligence purpose.  Any
such certification, document or information shall be provided by an Obligor or
the relevant Lender directly provided that a request for such certification,
document or information may be made through the Facility Agent.

(f) In no event shall any Transaction Agent be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for
special, punitive, indirect or consequential damages, whether or not that
Transaction Agent has been advised of the possibility of such loss or damages.

26.13 Additional protection for the Security Agent in relation to Transaction
Security

(a) The Security Agent may accept without investigation, requisition or
objection such right and title as any Obligor may have to any of the Charged
Property and the other Security created in favour of the Security Agent (as
agent and/or trustee for the other Finance Parties) by any Security Document and
shall not be bound or concerned to examine or enquire into or be liable for any
defect or failure in the right or title of any Obligor to all or any of the
Charged Property whether such defect or failure was known to the Security Agent
or might have been discovered upon examination or enquiry and whether capable of
remedy or not.

(b) The Security Agent shall not be liable for any failure, omission or defect
in perfecting, protecting or further assuring any Transaction Security (unless
directly caused by the Security Agent's wilful misconduct or gross negligence)
including (without prejudice to the generality of the foregoing) (i) any
failure, omission or defect in registering or filing or procuring registration
or filing of, or otherwise protecting or perfecting any Transaction Security or
the priority thereof or the right or title of any person in or to the assets
comprised in any Transaction Security by registering under any applicable
registration laws in any applicable territory any notice or other entry
prescribed by or pursuant to the provisions of any such laws; (ii) any failure
to require the deposit with it of any deed or document certifying, representing
or constituting the title of any Obligor to any of the Charged Property; and
(iii) any failure or omission to require any further assurances in relation to
any Transaction Security.

 
91

--------------------------------------------------------------------------------

 

(c) The Security Agent shall not be responsible for any unsuitability,
inadequacy or unfitness of any Charged Property as security for any or all of
the obligations under any or all of the Finance Documents and shall not be
obliged to make any investigation into, and shall be entitled to assume, the
suitability, adequacy and fitness of any Charged Property as security for any or
all of the obligations under any or all of the Finance Documents.

(d) The Security Agent shall not be responsible for investigating, monitoring or
supervising the observance or performance by any person in respect of any
Charged Property or otherwise.

(e) The Security Agent shall not be responsible for any loss, damage, cost,
charge, claim, demand, expense, judgment, action, proceeding or other liability
(including, without limitation, in respect of Taxes (including stamp taxes)) or
any Indirect Taxes charged or chargeable in respect thereof ("Liability")
occasioned to any Transaction Security however caused, whether by an act or
omission of any Obligor or any other person (including, without limitation, any
bank, broker, depositary, warehouseman or other intermediary or any clearing
system or operator thereof) acting in accordance with or contrary to the
provisions of any of the Finance Documents or otherwise and irrespective of
whether any Transaction Security is held by or to the order of any of such
persons, unless such Liability has been finally judicially determined to have
resulted from the fraud, wilful default or gross negligence of the Security
Agent.

(f) Without prejudice to the obligations of the Obligors relating to insurance
under the Finance Documents, the Security Agent shall not be under any
obligation to insure any of the Transaction Security or any deeds or documents
of title or other evidence in respect of any Transaction Security or to require
any other person to maintain any such insurance or monitor the adequacy of any
such insurance and shall not be responsible for any Liability which may be
suffered as a result of the lack of or inadequacy of any such insurance.

(g) The Security Agent shall not be responsible for any Liability occasioned by
the operation (whether by any Obligor or otherwise) of any account subject to
any Transaction Security whether by depreciation in value or by fluctuation in
exchange rates or otherwise unless such Liability is attributable to the
operation of such account by the Security Agent after the enforcement of
Transaction Security over such account and has been finally judicially
determined to have been occasioned by the fraud, wilful misconduct or gross
negligence of the Security Agent.

 
92

--------------------------------------------------------------------------------

 

(h) The Security Agent shall not be liable for any decline in the value nor any
loss realised upon any sale or other disposition of any of the Charged Property
made pursuant to any Finance Document or any shortfall arising from the
enforcement or realisation of any Charged Property.

(i) The Security Agent shall have no responsibility whatsoever to any Obligor or
any other Finance Party as regards any deficiency which might arise because the
Security Agent is subject to any Tax in respect of all or any of the Charged
Property, the income therefrom or the proceeds thereof.

(j) The Security Agent shall not be obliged (whether or not directed by the
Finance Parties) to perfect the legal title to any Transaction Security in its
name or any of the related collateral security if, in its opinion, such
perfection would or might result in the Security Agent becoming liable to or
incurring any obligation to any Obligor under any Transaction Security or any of
the related collateral security and/or in its opinion, there is or would be
insufficient cash to discharge, in accordance with the provisions of the Finance
Documents, such liabilities or obligations as and when they arise.

(k) The Security Agent shall not, nor shall any receiver appointed pursuant to
any Finance Document or any attorney or agent of the Security Agent by reason of
taking possession of the whole or any part of the Charged Property or any other
reason whatsoever and whether as mortgagee in possession or on any other basis
whatsoever, be liable to account for anything except actual receipts or be
liable for any loss or damage arising from the realisation of the whole or any
part of the Charged Property or any other property, assets, rights or
undertakings of whatsoever nature whether or not owned by any Obligor or any
other person or in which any Obligor or any other person has an interest, from
any act, default or omission in relation to all or any of the Charged Property
or any other property, assets, rights or undertakings of whatsoever nature
whether or not owned by any Obligor or any other person or in which any Obligor
or any other person has an interest or from any act, default or omission in
relation to the whole or any part of the Charged Property or from any exercise
or non-exercise by it of any right, remedy or power conferred upon it in
relation to the whole or any part of the Charged Property or any other property,
assets, rights or undertakings of whatsoever nature whether or not owned by any
Obligor or any other person or in which any Obligor or any other person has an
interest, by or pursuant to any Finance Document or otherwise, unless such loss
or damage is finally judicially determined to have been caused by its fraud,
wilful default or gross negligence.

 
93

--------------------------------------------------------------------------------

 

(l) If there is any conflict between this Agreement and any Security Document
with regard to instructions to, or other matters affecting, the Security Agent,
this Agreement will prevail.

26.14 Lenders' indemnity to the Transaction Agents

(a) Each Lender shall indemnify each of the Transaction Agents, within three (3)
Business Days of demand, against any cost, loss or liability (including for
negligence, in relation to any FATCA-related liability or any other category of
liability whatsoever) incurred or suffered by such Transaction Agent (otherwise
than by reason of such Transaction Agent's gross negligence or wilful
misconduct) in acting as Transaction Agent under the Finance Documents (unless
such Transaction Agent has been reimbursed by an Obligor pursuant to a Finance
Document).

(b) The proportion of such cost, loss or liability to be borne by each Lender
shall be:

(i) if there is any Loan then outstanding, the proportion borne by (A) the sum
of its participation(s) in the Loan(s) then outstanding to (B) the aggregate
amount of such Loan(s), or

(ii) if there is no Loan then outstanding and the Available Facility is then
greater than zero, the proportion borne by (A) its Available Commitment to (B)
the Available Facility, or

(iii) if there is no Loan then outstanding and the Available Facility is then
zero;

(1) if the Available Facility became zero after a Loan ceased to be outstanding,
the proportion borne by (A) its Available Commitment to (B) the Available
Facility immediately before the Available Facility became zero, or

(2) if a Loan ceased to be outstanding after the Available Facility became zero,
the proportion borne by (A) the sum of its participation(s) in the Loan(s)
outstanding immediately before any Loan ceased to be outstanding to (B) the
aggregate amount of such Loan(s).

26.15 Resignation of the Transaction Agents

(a) A Transaction Agent may resign and appoint one of its Affiliates as
successor by giving notice to the other Finance Parties and the Borrower.

(b) Alternatively a Transaction Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Transaction Agent.

(c) If the Majority Lenders have not appointed a successor Transaction Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the relevant Transaction Agent (after consultation with the Borrower)
may appoint a successor Transaction Agent.

 
94

--------------------------------------------------------------------------------

 

(d) The retiring Transaction Agent shall make available to the successor
Transaction Agent such documents and records and provide such assistance as the
successor Transaction Agent may reasonably request for the purposes of
performing its functions as Transaction Agent under the Finance Documents.

(e) A Transaction Agent's resignation notice shall take effect only upon (i) the
appointment of a successor and (ii) in the case of the Security Agent, the
assignment and transfer of all of the Transaction Security held by the retiring
Security Agent to that successor.

(f) Upon the appointment of a successor Transaction Agent, the retiring
Transaction Agent shall be discharged from any further obligation in respect of
the Finance Documents but shall remain entitled to the benefit of this Clause
26.  Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(g) After consultation with the Borrower, the Majority Lenders may, by notice to
a Transaction Agent, require it to resign in accordance with paragraph (b)
above.  In this event, such Transaction Agent shall resign in accordance with
paragraph (b) above.

26.16 Confidentiality

(a) In acting as agent and/or (in the case of Security Agent) trustee for the
Finance Parties, a Transaction Agent shall be regarded as acting through its
agency division which shall be treated as a separate entity from any other of
its divisions or departments.

(b) If information is received by another division or department of a
Transaction Agent, it may be treated as confidential to that division or
department and such Transaction Agent shall not be deemed to have notice of it.

(c) A Transaction Agent shall not be obliged to disclose to any Finance Party
any information supplied to it by the Borrower or any Affiliates of the Borrower
on a confidential basis and for the purpose of evaluating whether any waiver or
amendment is or may be required or desirable in relation to any Finance
Document.

26.17 Relationship with the Lenders

Subject to Clause 28.2 (Distributions by the Facility Agent), each Transaction
Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five (5) Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.
 
95

--------------------------------------------------------------------------------

 

26.18 Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each of the Transaction Agents and the Mandated Lead Arranger and
Bookrunner that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including but not limited to:

(a) the business, financial condition, prospect, creditworthiness, status and
affairs of each member of the Group;

(b) the execution, legality, validity, effectiveness, adequacy or enforceability
of any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

(c) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

(d) the adequacy, accuracy and/or completeness of any information provided by
the Facility Agent, any Party or by any other person under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(e) the right or title of any person in or to, or the value or sufficiency of
any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting any Charged Property.

26.19 Deduction from amounts payable by the Transaction Agents

If any Party owes an amount to any Transaction Agent under the Finance
Documents, such Transaction Agent may, after giving notice to that Party, deduct
an amount not exceeding that amount from any payment to that Party which such
Transaction Agent would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. 
For the purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.
 
96

--------------------------------------------------------------------------------

 

26.20 Transaction Agents' Management Time

Any amount payable to any Transaction Agent under Clause 15.3 (Indemnity to the
Transaction Agents), Clause 16 (Costs and expenses) and Clause 26.14 (Lenders'
indemnity to the Transaction Agents) shall include the cost of utilising such
Transaction Agent's management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as that Transaction Agent may
notify to the Borrower and the Lenders, and is in addition to any fee paid or
payable to the Transaction Agents under Clause 11 (Fees).



27. SHARING AMONG THE FINANCE PARTIES

27.1 Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from the Borrower or the Guarantor other than in accordance with Clause
28 (Payment mechanics) and applies that amount to a payment due under the
Finance Documents then:

(a) the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Facility Agent;

(b) the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with Clause 28 (Payment mechanics), without taking account of any
Tax which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

(c) the Recovering Finance Party shall, within three (3) Business Days of demand
by the Facility Agent, pay to the Facility Agent an amount (the "Sharing
Payment") equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 28.5 (Partial payments).

27.2 Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower or the Guarantor and distribute it between the Finance Parties (other
than the Recovering Finance Party) in accordance with Clause 28.5 (Partial
payments).

27.3 Recovering Finance Party's rights

(a) On a distribution by the Facility Agent under Clause 27.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and, the Recovering Finance Party, an amount of
the recovered amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

 
97

--------------------------------------------------------------------------------

 

(b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the Borrower shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

27.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

(a) each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 27.2 (Redistribution of payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to the appropriate part of its share of the
Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

(b) that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing Finance Party for the amount so reimbursed.

27.5 Exceptions

(a) This Clause 27 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

(b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

(i) it notified that other Finance Party of the legal or arbitration
proceedings; and

(ii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
98

--------------------------------------------------------------------------------

 



28. PAYMENT MECHANICS

28.1 Payments to the Facility Agent

(a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Facility Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Facility Agent as being customary at the time for settlement of transactions
in the relevant currency in the place of payment.

(b) Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the Facility Agent specifies.

(c) All payments made by any Obligor to the Facility Agent in accordance with
paragraphs (a) and (b) above in respect of any Finance Document (other than any
Security Document) are made to the Facility Agent for and on behalf of each
Finance Party to whom the relevant amount is owing.  The payment of any such
amount to the Facility Agent shall not in any way affect or prejudice the
separate and independent nature of the debt owing to each such Finance Party,
which may be enforced individually by each such Finance Party in the event that
all or part of the debt remains unpaid when due.

28.2 Distributions by the Facility Agent

(a) Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 28.3 (Distributions to an Obligor) and
Clause 28.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five (5) Business Days' notice with a bank in the principal financial
centre of the country of that currency.

(b) The Facility Agent shall distribute payments received by it in relation to
all or any part of a Loan to the Lenders indicated in the records of the
Facility Agent as being so entitled on that date provided that the Facility
Agent is authorised to distribute payments to be made on the date on which any
transfer becomes effective pursuant to Clause 23 (Changes to the Lenders) to the
Lenders so entitled immediately before such transfer took place regardless of
the period to which such sums relate.

(c) If the Security Agent receives or records any amount from or in respect of
any Obligor under or in connection with any Finance Document, it shall promptly
notify the Facility Agent, and the Facility Agent may instruct the Security
Agent to make available such amount, subject to Clause 28.3 (Distributions to an
Obligor) and Clause 28.4 (Clawback), as soon as practicable after receipt and
recovery to the Party entitled to receive payment in accordance with this
Agreement (or in case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Facility Agent by not less than
five (5) Business Days' notice with a bank in the principal financial centre of
the country of the currency of such payment.  The Security Agent shall be
entitled to rely on any instructions of the Facility Agent in making any
distribution or effecting any payment under any Finance Document.

 
99

--------------------------------------------------------------------------------

 

28.3 Distributions to an Obligor

A Transaction Agent may (with the consent of an Obligor or in accordance with
Clause 29 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (in the currency and funds of receipt) of any amount due from
that Obligor under the Finance Documents or in or towards purchase of any amount
of any currency to be so applied.

28.4 Clawback

(a) Where a sum is to be paid to a Transaction Agent under the Finance Documents
for another Party, that Transaction Agent is not obliged to pay that sum to that
other Party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.

(b) If a Transaction Agent pays an amount to another Party and it proves to be
such case that the Transaction Agent had not actually received that amount, then
the Party to whom that amount (or the proceeds of any related exchange contract)
was paid by such Transaction Agent shall on demand refund the same to such
Transaction Agent together with interest on that amount from the date of payment
to the date of receipt by such Transaction Agent, calculated by such Transaction
Agent to reflect its cost of funds.

28.5 Partial payments

(a) If a Transaction Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
such Transaction Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

(i) first, in or towards payment pro rata of any unpaid fees, costs, expenses
and indemnification of the Transaction Agents and the Mandated Lead Arranger and
Bookrunner under the Finance Documents;

(ii) secondly, in or towards payment pro rata of any accrued interest, fee
(other than as provided in (i) above) or commission due but unpaid under this
Agreement;

(iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 
100

--------------------------------------------------------------------------------

 

(iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

(b) The Facility Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (a)(ii) to (iv) above.

(c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

28.6 No set-off by an Obligor

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

28.7 Business Days

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not or if the payment due date
would otherwise extend beyond the Final Maturity Date).

(b) During any extension of the due date for payment of any principal or Unpaid
Sum under paragraph (a) above, interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

28.8 Currency of account

(a) Subject to paragraphs (b) and (c) below, US Dollar is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

(b) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(c) Any amount expressed to be payable in a currency other than US Dollar shall
be paid in that other currency.

28.9 Change of currency

(a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

(i) any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Borrower); and

(ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 
101

--------------------------------------------------------------------------------

 

(b) If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.




29. SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.



30. NOTICES

30.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by electronic
mail ("email") (including scanned copies of executed documents and other
attachments), fax or letter.

30.2 Addresses

The address, fax number and if applicable, email address (and the department or
officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with the Finance Documents is:

(i) in the case of the Borrower or any Original Guarantor, that identified with
its name on the signature pages below;

(ii) in the case of any Additional Guarantor, that identified in the Accession
Letter to which such Additional Guarantor is a party;

(iii) in the case of each Lender, that notified in writing to the Facility Agent
on or prior to the date on which it becomes a Party; and

(iv) in the case of the Facility Agent or the Security Agent, that identified
with its name on the signature pages below,

 
102

--------------------------------------------------------------------------------

 
or any substitute email address, address, fax number or department or officer as
the Party may notify to the Facility Agent (or the Facility Agent may notify to
the other Parties, if a change is made by the Facility Agent) by not less than
five (5) Business Days' notice.

30.3 Delivery

(a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will be effective:

(i) if by way of email, only when received in legible form by at least one of
the relevant email addresses of the person(s) to whom the communication is made;

(ii) if by way of posting by any Party on a Deal Site will be effective the
earlier of (aa) one Business Day after such communication is posted on the Deal
Site and (bb) receipt by the Facility Agent of acknowledgement from the Deal
Site that such communication has been posted;

(iii) if by way of fax, only when received in legible form; or

(iv) if by way of letter, only when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

(b) Any communication or document to be made or delivered to a Transaction Agent
will be effective only when actually received by that Transaction Agent and then
only if it is sent to the correct email address(es) or, in the case of a fax or
a letter, expressly marked for the attention of the department or officer
identified with such Transaction Agent's signature below (or any substitute
department or officer as such Transaction Agent shall specify for this purpose).

(c) All notices from or to an Obligor shall be sent through the Facility Agent.

(d) Any communication or document made or delivered to the Borrower in
accordance with this Clause will be deemed to have been made or delivered to the
Guarantors.

(e) Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following local business day.

 
103

--------------------------------------------------------------------------------

 

30.4 Use of a Deal Site by the Facility Agent

(a) The Facility Agent may elect that:

(i) the Obligors' Agent may satisfy its obligations under this Agreement to
deliver any information to any Transaction Agent;

(ii) any Lender may satisfy its obligations under this Agreement to deliver any
information to any Transaction Agent; and/or

(iii) the Facility Agent may satisfy its obligations under this Agreement to
deliver any information to any Obligor or any Lender,

by posting such information on an electronic website designated by the Facility
Agent for such purpose (the "Deal Site") by notifying the Borrower and each
Lender of its intention that such Deal Site be used for such purpose (whereupon
each such Lender or the Obligors' Agent or the Facility Agent may so satisfy
such obligations).

(b) Any costs and expenses incurred by the Facility Agent in relation to the
Deal Site shall be for the account of the Obligors' Agent.  If applicable, the
Obligors' Agent hereby agrees to the use of its logo on the Deal Site.

(c) The Facility Agent shall, at its discretion or upon request of the relevant
Party, disclose the website (or other electronic) address of and any relevant
password specifications for the Deal Site ("Access Information") to one or more
officers, directors, employees or other representatives ("Representatives") of
each Party that the Facility Agent has elected to deliver information to or
receive information from through the Deal Site.

(d) Each Party using the Deal Site agrees to:

(i) keep all Access Information confidential and not to disclose it to anyone,
other than such of its Representatives as it has requested the Facility Agent to
provide Access Information to; and

(ii) ensure that all persons to whom they give access can properly receive the
information available on the Deal Site, including (in the case of a Lender)
under Clause 24 (Disclosure of Information).

(e) If the Deal Site is not available for any reason, promptly following this
being brought to its attention, the Facility Agent shall provide communications
to the affected Parties by another means as contemplated by this Clause 30.  A
Party will notify the Facility Agent promptly if it is (despite being in receipt
of the relevant Access Information) unable to access or use the Deal Site or if
it becomes aware that the Deal Site is or has been infected by an electronic
virus or similar software.

 
104

--------------------------------------------------------------------------------

 

(f) Each of the Parties agrees that: (i) the Facility Agent shall not be liable
for any cost, loss or liability incurred by any Party as a result of its access
or use of the Deal Site or its inability to access or use the Deal Site; and
(ii) the Facility Agent is under no obligation to monitor access to or the
availability of the Deal Site.

(g) The Facility Agent may terminate a Deal Site at any time.  If such
termination occurs whilst amounts remain outstanding under the Facility the
Facility Agent shall (unless such termination arises as a result of technical
failure of the Deal Site (including as a result of infection by an electronic
virus or similar software) or as a result of a concern as to the security and
confidentiality of the Deal Site), if reasonably practicable, give not less than
3 days' prior notice to each affected Party of such termination.

30.5 Reliance

(a) Any notice sent under this Clause 30 can be relied on by the recipient if
the recipient reasonably believes the notice to be genuine and if bears what
appears to be the signature (original or facsimile) of any authorised signatory
of the sender or, as applicable, if it is sent from an email address notified
for this purpose pursuant to Clause 30.4 (Use of a Deal Site by the Facility
Agent) (in each case, without the need for further enquiry or confirmation).

(b) Each Party must take reasonable care to ensure that no forged, false or
unauthorised notices are sent to another Party.

30.6 English language

(a) Any notice given under or in connection with any Finance Document must be in
English.

(b) All other documents provided under or in connection with any Finance
Document must be:

(i) in English; or

(ii) if not in English, and if so required by any Transaction Agent, accompanied
by a certified English translation and, in this case, the English translation
will prevail unless the document is a constitutional, statutory or other
official document.




31. CALCULATIONS AND CERTIFICATES

31.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
105

--------------------------------------------------------------------------------

 

31.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

31.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or in any case where the practice in the London
interbank market differs, in accordance with that market practice.



32. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



33. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



34. AMENDMENTS AND WAIVERS

34.1 Required consents

(a) Subject to Clause 34.2 (Exceptions), any term of the Finance Documents may
be amended or waived only with the consent of the Majority Lenders and the
Borrower and any such amendment or waiver will be binding on all Parties.

(b) The Facility Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause 34.

34.2 Exceptions

(a) An amendment or waiver that has the effect of changing or which relates to:
 
106

--------------------------------------------------------------------------------

(i) the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(ii) an extension to the date of payment of any amount under the Finance
Documents;

(iii) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(iv) any release of any Transaction Security (other than in accordance with the
terms of the Security Document(s) governing such Transaction Security);

(v) an increase in or an extension of any Commitment;

(vi) a change to an Obligor (other than an accession of any Additional
Guarantor);

(vii) any provision of this Agreement or other Finance Documents which expressly
requires the consent of all the Lenders;

(viii) the nature or scope or release of the guarantee and indemnity granted
under Clause 17; or

(ix) Clause 2.2 (Finance Parties' rights and obligations), Clause 23 (Changes to
the Lenders) or this Clause 34,

shall not be made without the prior consent of all the Lenders.

(b) An amendment or waiver which relates to the rights or obligations of a
Transaction Agent or the Mandated Lead Arranger and Bookrunner may not be
effected without the consent of that Transaction Agent or the Mandated Lead
Arranger and Bookrunner.  The Borrower and each Transaction Agent or the
Mandated Lead Arranger and Bookrunner, as applicable, may amend or waive a term
of a Fee Letter to which they are parties.




35. COUNTERPARTS

Each Finance Document and any Transfer Certificate may be executed in any number
of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document or, as the case may
be, Transfer Certificate.



36. GOVERNING LAW

This Agreement and all non-contractual obligations arising from or in connection
with this Agreement, are governed by Hong Kong law.
 
107

--------------------------------------------------------------------------------


 

37. ENFORCEMENT

37.1 Jurisdiction of Hong Kong courts

(a) The courts of Hong Kong have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute").

(b) The Parties agree that the courts of Hong Kong are the most appropriate  and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c) This Clause 37.1 is for the benefit of the Finance Parties only.  As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction.  To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

37.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
any Guarantor which is not incorporated in Hong Kong:

(a) irrevocably appoints the Borrower (the "Process Agent") as its agent for
service of process in relation to any proceedings before the Hong Kong courts in
connection with any Finance Document to which it is a party; and

(b) agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

The Borrower hereby accepts such appointment.

37.3 Waiver of Immunity

Each Obligor hereto waives generally all immunity it or its assets or revenues
may otherwise have in any jurisdiction, including immunity in respect of:

(a) the giving of any relief by way of injunction or order for specific
performance or for the recovery of assets or revenues; and

(b) the issue of any process against its assets or revenues for the enforcement
of a judgment or, in an action in rem, for the arrest, detention or sale of any
of its assets and revenues.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
108

--------------------------------------------------------------------------------

SCHEDULE 1

The Original Lenders
 
Name of Original Lender
Commitment (US$)
Standard Chartered Bank (Hong Kong) Limited
US$25,000,000
Bank of Shanghai (Hong Kong) Limited
US$30,000,000
Nanyang Commercial Bank, Limited
US$30,000,000
Ping An Bank Company Ltd. China (Shanghai)
Pilot Free Trade Zone Branch
US$30,000,000
Shanghai Rural Commercial Bank Zhangjiang Hi-Tech Branch
US$25,000,000
China CITIC Bank International Limited
US$20,000,000
Tai Fung Bank Limited
US$20,000,000
Total      
US$180,000,000

 
 
 
 


109

--------------------------------------------------------------------------------



SCHEDULE 2

Part I

Conditions Precedent


1.        The Original Obligors

(a) A copy of the constitutional documents of each of the Original Obligors.

(b) A copy of a resolution of the board of directors of each of the Original
Obligors:

(i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it executes the Finance
Documents to which it is a party;

(ii) authorising a specified person or persons to execute such Finance Documents
on its behalf; and

(iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with such
Finance Documents; and

(iv) in the case of each of the Original Guarantors, resolving that it is in the
best interests of that Original Guarantor to enter into the transactions
contemplated by such Finance Documents to which it is a party, giving reasons.

(c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

(d) A copy of a resolution signed by all the holders of the issued shares of
each Original Guarantor (other than the Parent Guarantor and Guarantor D),
approving the terms of, and the transactions contemplated by any Finance
Document to which it is a party.

(e) A certificate of a director of each Original Obligor confirming that:

(i) in the case of the Borrower, except as otherwise contemplated in Clause 18.3
(Non-conflict with other obligations), borrowing or securing the Total
Commitments would not cause any borrowing, security or similar limit binding on
the Borrower to be exceeded; or

(ii) in the case of any Original Guarantor, except as otherwise contemplated in
Clause 18.3 (Non-conflict with other obligations), guaranteeing the Total
Commitments would not cause any guarantee limit binding on it to be exceeded and
in the case of Guarantor B, no Default (as defined in the Notes) is continuing;

 
 
110

--------------------------------------------------------------------------------

 

(iii) each of the representations and warranties made by it under Clause 18
(Representations) of this Agreement are true and correct in all material
respects.

(f) A certificate of a director of each Original Obligor certifying that each
copy document relating to it specified in and delivered pursuant to this Part I
of Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

(g) In respect of Guarantor B incorporated in the BVI, a copy of a certificate
of incumbency issued by its registered agent in the BVI and a certificate of
good standing issued by the Registrar.

2. Legal opinions

(a) A legal opinion in relation to Hong Kong law from Baker & McKenzie,
Hong Kong, legal counsel to the Facility Agent and the Original Lenders
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

(b) A legal opinion in relation to BVI law from Walkers, legal counsel to the
Facility Agent and the Original Lenders substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

(c) A legal opinion in relation to Nevada law from Snell & Wilmer LLP, legal
counsel to the Facility Agent and the Original Lenders substantially in the form
distributed to the Original Lenders prior to the signing of this Agreement.

(d) A legal opinion in relation to UAE law from Baker & McKenzie.Habib Al Mulla,
legal counsel to the Facility Agent and the Original Lenders substantially in
the form distributed to the Original Lenders prior to signing this Agreement.

3. Other documents and evidence

(a) This Agreement and each Fee Letter duly executed by the parties thereto.

(b) A copy of any other Authorisation or other document, opinion or assurance
which the Facility Agent reasonably considers to be necessary or desirable (if
it has notified the Borrower prior to the date of this Agreement by the
Borrower) in connection with the entry into and performance of the transactions
contemplated by any Finance Document or for the validity and enforceability of
any Finance Document.

(c) The Original Financial Statements.

 
 
111

--------------------------------------------------------------------------------

 

(d) Each of the Account Charge, each Share Charge (and the documents required to
be delivered on the date of its execution) and the Assignment of Loans duly
executed (but in each case, left undated pending the making of the first
Utilisation on the first Utilisation Date and the full redemption of the Notes
on 29 August 2016) by the parties thereto.

(e) Evidence that the fees, costs and expenses then due from the Borrower
pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

(f) Any documentation reasonably requested by any Finance Party to enable it to
carry out and be satisfied with the results of applicable "know your customer"
requirements or anti-money laundering or other procedures under applicable law
and regulations for the purposes of entry into and payments under the Finance
Documents.

(g) If the Notes are not yet redeemed in full at such time, a copy (certified by
a director of Guarantor D) of the consent letter issued by HSBC Bank Middle East
Limited (as a bilateral lender of Guarantor D under certain general banking
facility (the "HSBC Facility")) either (i) agreeing to the granting of the
guarantee by Guarantor D under the terms of this Agreement or (ii) otherwise
waiving the relevant restrictions under the HSBC Facility (or of similar effect)
so that the granting of the guarantee by Guarantor D hereunder would not result
in a breach of the HSBC Facility.

(h) Evidence that (i) the DSRA is maintained with the Account Bank and (ii) the
credit balance of the DSRA is not less than or will (by the first Utilisation
Date) be not less than, the Interest Reserve Amount (calculated with reference
to the amount of the proposed first Utilisation).

(i) If the Notes are fully redeemed, evidence of such full redemption.

 
 

 
112

--------------------------------------------------------------------------------

Part II


Conditions Precedent Required To Be
Delivered By an Additional Guarantor

1. A copy of the constitutional documents of the Additional Guarantor.

2. A copy of a resolution of the board of directors of the Additional Guarantor:

(a) approving the terms of, and the transactions contemplated by, the Accession
Letter and this Agreement and resolving that it execute the Accession Letter;

(b) authorising a specified person or persons to execute the Accession Letter on
its behalf;

(c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with this Agreement; and

(d) resolving that it is in the best interests of the Additional Guarantor to
enter into the transactions contemplated by the Accession Letter, giving
reasons.

3. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 2 above and certified copy of the personal
identification document of each person authorised by the resolution referred to
in paragraph 2 above.

4. A copy of a resolution signed by all the holders of the issued shares in the
Additional Guarantor, approving the terms of the transactions contemplated by,
the Finance Documents to which the Additional Guarantor is a party.

5. A certificate of a director of the Additional Guarantor certifying that:

(a) each copy document listed in and delivered pursuant to this Part II of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter; and

(b) guaranteeing the Total Commitments would not cause any guarantee or similar
limit binding on it to be exceeded;

6. A copy of any other Authorisation or other document, opinion or assurance
which the Facility Agent reasonably considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of the Accession
Letter.

7. If available, a copy of the latest audited financial statements of the
Additional Guarantor.

8. A legal opinion of Baker & McKenzie, legal advisers to the Lenders and the
Facility Agent in Hong Kong.

 
113

--------------------------------------------------------------------------------

 

9. If the Additional Guarantor is incorporated in a jurisdiction other than Hong
Kong, a legal opinion of the legal advisers to the Lenders and the Facility
Agent in the jurisdiction in which the Additional Guarantor is incorporated.

 
 
 
114

--------------------------------------------------------------------------------

SCHEDULE 3

Part I

Form Of Utilisation Request


From:
Xinda Holding (HK) Company Limited (as Borrower)

To:
Standard Chartered Bank (as Facility Agent)                          [date]

Dear Sirs
Xinda Holding (HK) Company Limited – US Dollar Term Loan
Facility Agreement dated [         ] 2016 (the "Facility Agreement")

1. We refer to the Facility Agreement.  This is a Utilisation Request.  Terms
defined in the Facility Agreement shall have the same meaning in this
Utilisation Request.

2. We wish to borrow the following Loan on the following terms:

Proposed Utilisation Date:
[      ] (or, if that is not a Business Day, the next Business Day)
 
Amount of Loan:
 
 
Interest Period:
US$[       ] or, if less, the Available Facility
 
[   ] Month[s]
 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request and, unless we
notify to you to the contrary, you may assume that each such condition shall
remain satisfied on the proposed Utilisation Date by reference to facts and
circumstances then existing.

4. The Loan shall [first of all, be applied by the Facility Agent towards
payment of arrangement fee as set out in the Fee Letter as referred to in Clause
11.1 (Arrangement fee) and funding of the Interest Reserve Amount required for
the making of this Loan and then] be applied for the purposes stated in Clause
3.1 (Purpose) and the proceeds of this Loan should be credited to the following
account1:

 
 
 

--------------------------------------------------------------------------------

1 In respect of the first Utilisation, this should be the following account as
designated by the trustee of the Notes unless the Notes are fully redeemed
before the first Utilisation Date  (unless otherwise informed by the trustee of
the Notes in writing):
To: CITIBANK N.A. New Work SWIFT CITIUS33
Account/IBAN: 10990765
Favour: Citibank N.A., London office, SWIFT: CITIGB2L
Reference: GATS US312086AA95
 
115

--------------------------------------------------------------------------------

 
Account no.:
Account bank:

5. This Utilisation Request is irrevocable.



Yours faithfully


…………………………………
authorised signatory for
Xinda Holding (HK) Company Limited



 
116

--------------------------------------------------------------------------------

Part II


Selection Notice



From: Xinda Holding (HK) Company Limited (as Borrower)

To: Standard Chartered Bank (as Facility Agent)

Dated:


Dear Sirs
Xinda Holding (HK) Company Limited – US Dollar Term Loan
Facility Agreement dated [         ] 2016 (the "Facility Agreement")

1. We refer to the Facility Agreement.  This is a Selection Notice.  Terms
defined in the Facility Agreement shall have the same meaning in this Selection
Notice.

2. We refer to the Loan with an Interest Period ending on [   ] and request that
the next Interest Period for such Loan is [     ] Month[s].

3. This Selection Notice is irrevocable.



Yours faithfully




…..................................
authorised signatory for
Xinda Holding (HK) Company Limited
 
 
117

--------------------------------------------------------------------------------

Part III


Form of Accession Letter
 
To:
Standard Chartered Bank (Hong Kong) Limited as Facility Agent
 
From:
[name of Additional Guarantor] and Xinda Holding (HK) Company
 
Dated:
 
 



Dear Sirs


Xinda Holding (HK) Company Limited – US Dollar Term Loan
Facility Agreement dated [         ] 2016 (the "Facility Agreement")

1. We refer to the Facility Agreement. Terms used in the Facility Agreement
shall have the same meaning in this Accession Letter.

2. [name of Additional Guarantor] agrees to become an Additional Guarantor and
to be bound by the terms of the Facility Agreement as an Additional Guarantor
pursuant to Clause 25.2 (Accession as Additional Guarantor) of the Facility
Agreement.  [name of Additional Guarantor] is a company duly incorporated under
the laws of [place of incorporation] and [·]% of its issued share capital is
beneficially owned by the Parent Guarantor.

3. The administrative details of [name of Additional Guarantor] are as follows:

Address:
 
 
Fax No:
 
 
Attention:
 
 

4. We confirm that no Default is continuing or would occur as a result of [name
of Additional Guarantor] becoming an Additional Guarantor.

5. This letter is governed by Hong Kong law.

This Accession Letter is duly executed as a deed on the above date.




THE COMMON SEAL of
)
[NAME OF ADDITIONAL GUARANTOR]
)
)
was affixed in the presence of:
)
[Director]
)
Witness:
)

 
 


118

--------------------------------------------------------------------------------

 
 
THE COMMON SEAL of
)
XINDA HOLDING (HK) COMPANY LIMITED
)
)
was affixed in the presence of:
)
[Director]
)
Witness:
)

 
 
 
 

 


119

--------------------------------------------------------------------------------

SCHEDULE 4
Form of Transfer Certificate


Form of Accession Letter
 
To:
Standard Chartered Bank (as Facility Agent)                 [date]
 
From:
[the Existing Lender] (the "Existing Lender") and
 
[the New Lender] (the "New Lender")

 
Dear Sirs
Xinda Holding (HK) Company Limited – US Dollar Term Loan
Facility Agreement dated [         ] 2016 (the "Facility Agreement")

1. We refer to the Facility Agreement.  This is a Transfer Certificate.  Terms
used in the Facility Agreement shall have the same meaning in this Transfer
Certificate.

2. We refer to Clause 23.5 (Procedure for transfer):

(a) The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 23.5 (Procedure for transfer).

(b) The proposed Transfer Date is [         ].

(c) The Facility Office and address, fax number, email address and attention
details for notices of the New Lender for the purposes of Clause 30.2
(Addresses) are set out in the Schedule.

3. The New Lender hereby confirms that it has received a copy of the Facility
Agreement together with such other information in connection with the transfer
and expressly acknowledges the limitations on the Existing Lender's obligations
set out in paragraphs (a) and (c) of Clause 23.4 (Limitation of responsibility
of Existing Lenders).

4. The New Lender confirms that it is a "New Lender" within the meaning of
Clause 23.1 (Assignments and transfers by the Lenders).

5. The Existing Lender and the New Lender confirm that the New Lender is not an
Obligor or an Affiliate of an Obligor.

6. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

7. This Transfer Certificate is governed by Hong Kong law.

 
 
120

--------------------------------------------------------------------------------



THE SCHEDULE
Commitment/rights and obligations to be transferred


Transfer Details:
Participation Transferred
 
Commitment Transferred
 
Drawn Amount:
US$[          ]
Undrawn Amount:
US$[          ]

 
Administration Details:
 
 
Details of New Lender's Receiving Account:
[          ]2
For credit matters:
[          ]
Address:
[          ]
Telephone:
[          ]
Facsimile:
[          ]
Email:
[          ]
Attn/Ref:
[          ]
 
 
For operation matters:
 
 
 
Address:
[          ]
Telephone:
[          ]
Facsimile:
[          ]
Email:
[          ]
Attn/Ref: [          ]    
[Existing Lender]
[New Lender]
 
By:
 
By:
 
Name:
 
Name:
 
Designation:
 
Designation:
 
Date:
Date:
 
 

 
 

--------------------------------------------------------------------------------

2 Please specify SWIFT code, account number and account name.
 
121

--------------------------------------------------------------------------------

This Transfer Certificate is signed by the Facility Agent by way of its
acknowledgement of receipt and the Transfer Date is confirmed as [           ].
[ ] (as Facility Agent)
By:











Note1: It is the New Lender's responsibility to ascertain whether any other
document is required, or any formality or other condition is required to be
satisfied, to effect or perfect the transfer contemplated in this Transfer
Certificate or to give the New Lender full entitlement of all the Finance
Documents.



122

--------------------------------------------------------------------------------

SCHEDULE 5
Form of Compliance Certificate
 
From:
China XD Plastics Company Limited
 
To:
Standard Chartered Bank (as Facility
Agent)                                            [date]
 

Dear Sirs
Xinda Holding (HK) Company Limited – US Dollar Term Loan
Facility Agreement dated [         ] 2016 (the "Facility Agreement")

1. We refer to the Facility Agreement.  This is a Compliance Certificate.  Terms
used in the Facility Agreement shall have the same meaning in this Compliance
Certificate.

2. We confirm that as at the date of the attached financial statements:

[Insert details  calculations]

(a) the Consolidated Tangible Net Worth as of the end of the financial period
covered by the enclosed financial statements is US$[] which is not less than
US$550,000,000;

(b) the ratio of the Consolidated Net Borrowings to the Consolidated Tangible
Net Worth, in respect of the financial period covered by the enclosed financial
statements, is [ ]% which does not exceed 100%;

(c) the ratio of the Consolidated Net Borrowings to the Consolidated EBITDA in
respect of the financial period covered by the enclosed financial statements is
[  ]% which does not exceed 350%; and

(d) the Consolidated EBITDA to the Consolidated Interest Expense in respect of
the financial period covered by the enclosed financial statements is [  ] to 1.0
which is not less than 2.5 to 1.0.

3. [We confirm that no Default is continuing.]¬



Signed:
…..............................................
 
Director
 
of
 
China XD Plastics Company Limited





--------------------------------------------------------------------------------

¬ If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 
 
123

--------------------------------------------------------------------------------

SCHEDULE 6
Form of Subordination Deed
 
 
 




124

--------------------------------------------------------------------------------

SCHEDULE 1
 
 
 
 
125

--------------------------------------------------------------------------------

SCHEDULE 7
Corporate Structure Chart
 
[chart.jpg]

 




126

--------------------------------------------------------------------------------

SIGNATURE PAGE
As Borrower
XINDA HOLDING (HK) COMPANY LIMITED
By:
 
 
 
Address:   
19TH Floor, NCF(Wang Xin) Building, No.28 Xiao Yun Road, Chaoyang District,
Beijing, 100016, the PRC
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com


 


127

--------------------------------------------------------------------------------

As Original Guarantor
Executed as a deed
CHINA XD PLASTICS COMPANY LIMITED
a Nevada limited liability company


By:         _____________________
Name:    _____________________
Title:     _____________________




Address:   
19TH Floor, NCF(Wang Xin) Building, No.28 Xiao Yun Road, Chaoyang District,
Beijing, 100016, the PRC
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com


As Original Guarantor
Executed as a deed
 
 
The Common Seal of
)
 
FAVOR SEA LIMITED (輝海有限公司)
 
)
 
was affixed in the presence of:
 
)
 
 
 
 






Address:   
19TH Floor, NCF(Wang Xin) Building, No.28 Xiao Yun Road, Chaoyang District,
Beijing, 100016, the PRC
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com


 
128

--------------------------------------------------------------------------------

As Original Guarantor
Executed as a deed
 
 
The Common Seal of
)
 
XINDA (HK) TRADING COMPANY
 
)
 
was affixed in the presence of:
 
)
 
 
 
 






Address:   
19TH Floor, NCF(Wang Xin) Building, No.28 Xiao Yun Road, Chaoyang District,
Beijing, 100016, the PRC
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com


 


129

--------------------------------------------------------------------------------

 




As Original Guarantor
EXECUTED AS A DEED by
)
_______________________________
)
for and on behalf of,
AL COMPOSITES MATERIALS FZE
)_________________________________
 
)      Name
)      Title
 
 
 
 



Address:   
Plot no. S31004 and Warehouse no. RA07BB01, P.O. Box No. 263105, Dubai, UAE
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com



Copy to:

Address:   
19TH Floor, NCF(Wang Xin) Building, No.28 Xiao Yun Road, Chaoyang District,
Beijing, 100016, the PRC
 
 
Attention:
Wang Ying
 
 
Facsimile:   
N/A
 
 
Telephone: 
 +86 13811297445
 
 
Email: 
bjjc@cnxd.net  / pierre1975@qq.com


 
 
 
130

--------------------------------------------------------------------------------

As Mandated Lead Arranger and Bookrunner
STANDARD CHARTERED BANK (HONG KONG) LIMITED
By:














As Original Lender
STANDARD CHARTERED BANK (HONG KONG) LIMITED
By:
 
 




131

--------------------------------------------------------------------------------

As Mandated Lead Arranger and Original Lender
BANK OF SHANGHAI (HONG KONG) LIMITED
By:
 
 
 

 


132

--------------------------------------------------------------------------------

As Mandated Lead Arranger and Original Lender
NANYANG COMMERCIAL BANK, LIMITED
By:
 
 
 

 


133

--------------------------------------------------------------------------------

As Mandated Lead Arranger and Original Lender
PING AN BANK COMPANY LTD. CHINA (SHANGHAI)
PILOT FREE TRADE ZONE BRANCH
By:
 
 
 

 


134

--------------------------------------------------------------------------------

As Mandated Lead Arranger and Original Lender
SHANGHAI RURAL COMMERCIAL BANK ZHANGJIANG HI-TECH BRANCH
By:
 
 
 




135

--------------------------------------------------------------------------------

As Lead Arranger and Original Lender
CHINA CITIC BANK INTERNATIONAL LIMITED
By:


 
 
 

 
136

--------------------------------------------------------------------------------

As Lead Arranger and Original Lender
TAI FUNG BANK LIMITED
By:
 
 
 


137

--------------------------------------------------------------------------------

As Facility Agent and Security Agent
STANDARD CHARTERED BANK (HONG KONG) LIMITED
By:
Address:   
11/F., Standard Chartered Tower, 388 Kwun Tong Road, Kwun Tong, Kowloon, Hong
Kong
 
 
Attention:
CAT Transaction Management Group
 
 
Facsimile:   
(852) 2810 0180
 
 
Email: 
Paulinetl.lee@sc.com/ Priscilla.Lee@sc.com


 
 
 
 
 
 
 
138